Title: Thomas Jefferson: Autobiography, 6 Jan.-29 July 1821, 6 January 1821
From: Jefferson, Thomas
To: 

  
            
            
              
              1821. Jan. 6
          at the age of 77. I begin to make some memoranda and state some recollections of dates & facts concerning myself, for my own more ready reference & for the informn of my family.The tradition in my father’s family was that their ancestor came to this country from Wales, and from near the mountain of Snowden, the highest in Gr. Br. I noted once a case from Wales in the law reports where a person of our name was either pl. or def. and one of the same name was Secretary to the Virginia company. these are the only instances in which I have met with the name in that country. I have found it in our early records, but the first particular information I have of any ancestor was my grandfather who lived at the place in Chesterfield called Ozborne’s and ownd the lands afterwards the glebe of the parish,  he had 3. sons, Thomas who died young, Field who settled on the waters of Roanoke and left numerous discendants & Peter my father, who settled on the lands I still own called Shadwell adjoining my present residence. he was born Feb. 29. 1708 and intermarried in 1739. with Jane Randolph of the age of 19 daur of Isham Randolph one of the seven sons of that name & family settled at Dungenness in Goochld they trace their pedigree far back in England & Scotland, to which let every one ascribe the faith & merit he chooseMy father’s education had been quite neglected, but being of a strong mind, sound judgment and eager after information, he read much and improved himself insomuch that he was chosen with Joshua Fry professor of Mathm. in W.&M. college to continue the boundary line between Virginia & N. Carolina which had been begun by Colo Byrd, and was afterwards employed with the same mr Fry to make the 1st Map of Virginia which had ever been made, that of Capt Smith being merely a conjectural sketch. they possessed excellent materials for so much of the country as is below the blue ridge; little being then known beyond that ridge. he was the 3d or 4th settler of the part of the country in which I live, which was about 1737.  he died Aug. 17. 1757. leaving my mother a widow who lived till 1776.  with 5 daurs & 2. sons, myself the elder. to my younger brother he left his estate on James river called Snowden after the supposed birth-place of the family. to myself the  lands on which I was born & live. he placed me at the English school at 5. years of age and at the Latin at 9. where I continued until his death. my teacher mr Douglas a clergyman from Scotland was but a superficial Latinist, less instructed in Greek, but with the rudiments of these languages he taught me French, and on the death of my father I went to the revd mr  Maury a correct classical scholar, with whom I continued two years, and then went to Wm & Mary college to wit in the spring of 1760 where I continued 2. years. it was my great good fortune, and what probably fixed the destinies of my life that Dr Wm Small of Scotland was then professor of Mathematics, a man profound in most of the useful branches of science, with a happy talent of communicn correct & gentlemanly manners, & an enlarged & liberal mind.  he, most happily for me, became soon attached to me & made me his daily companion when not engaged in the school; and from his conversation I got my first views of the expansion of science & of the system of things in which we are placed. fortunately the Philosophical chair became vacant soon after my arrival at College, and he was appointed to fill it per interim: and he was the first who ever gave in that college regular lectures in Ethics, Rehtoric & Belles lettres. he returned to Europe in 1762. having previously filled up the measure of his goodness to me, by procuring for me, from his most intimate friend G. Wythe, a reception as a student of law, under his direction, and introduced me to the acquaintance and familiar table of Governor Fauquier, the ablest man who had ever filled that office. with him, and at his table, Dr Small & mr Wythe, his amici omnium horarum, & myself, formed a parti quarré, & to the habitual conversations on these occasions I owed much instruction. mr Wythe continued to be my faithful and beloved Mentor in youth, and my most affectionate friend through life. in 1767. he led me into the practice of the law at the bar of the General court, at which I continued until the revolution shut up the courts of justice. [for a sketch of the life & character of mr Wythe see my letter of Aug. 31. 20. to mr John Saunderson]In 1769. I became a member of the legislature by the choice of the county in which I live, & continued in that until it was closed by the revolution. I made one effort in that body for the permission of the emancipation of slaves, which was rejected: and indeed, during the regal government, nothing liberal could expect success. our minds were circumscribed within narrow limits by an habitual belief that it was our duty to be subordinate to the mother country in all matters of government, to direct all our labors in subservience to her interests, and even to observe a bigotted intolerance for all religions but hers. the difficulties with our representatives were of habit and despair, not of reflection & conviction. experience soon proved that they could bring their minds to rights on the first summons of their attention. but the king’s council, which acted as another house of legislature, held their places at will & were in most humble obedience to that will: the Governor too, who had a negative on our laws held by the same tenure, & with still greater devotedness to it: and last of all the Royal negative closed the last door to every hope of amelioration.On the 1st of January 1772. I was married to Martha Skelton widow of Bathurst Skelton, & daughter of John Wayles, then 23. years old. mr Wayles was a lawyer of much practice, to which he was introduced more by his great industry,  punctuality & practical readiness, than to eminence in the science of his profession. he was a most agreeable companion, full of pleasantry & good humor, and welcomed in every society. he acquired a handsome fortune, died in May. 1773. leaving three daughters, and the portion which came on that event to mrs Jefferson, after the debts should be paid, which were very considerable, was about equal to my own patrimony, and consequently doubled the ease of our circumstances.When the famous Resolutions of 1765. against the Stamp-act were proposed, I was yet a student of law in Wmsbg. I attended the debate however at the door of the lobby of the H. of Burgesses, & heard the splendid display of mr Henry’s talents as a popular orator. they were great indeed; such as I have never heard from any other man. he appeared to me to speak as Homer wrote. mr Johnson, a member & lawyer from the Northern neck, seconded the resolns. & by him the learning & logic of the case were chiefly maintained. my recollections of these transactions may be seen pa. 60. of Wirt’s life of P.H. to whom I furnished them.In May 1769. a meeting of the General assembly was called by the Govr Ld Botetourt I had then become a member; and to that meeting became known the joint resolutions & address of the Lords & Commons of 1768.9. on the proceedings in Massachusets. Counter-resolutions, & an address to the king, by the H. of Burgesses were agreed to with little opposition, & a spirit manifestly displayed of considering the cause of Masachusets as a common one. the Governor dissolved us: but we met the next day in the Apollo of the Raleigh tavern, formed ourselves into a voluntary Convention, drew up articles of association against the use of any merchandise imported from Gr. Britain, signed & recommended them to the people, repaired to our several counties, & were reelected without any other exception than of the very few who had declined assent to our proceedings.Nothing of particular excitement occurring for a considerable time our countrymen seemed to fall into a state of insensibility to our situation. the duty on tea not yet repealed & the Declaratory act of a right in the British parl. to bind us by their laws in all cases whatsoever, still suspended over us. but a court of enquiry held in R. Island in 1762. with a power to send persons to England to be tried for offences committed here was considered at our session of the spring of 1773. as demanding attention. not thinking our old & leading members up to the point of forwardness & zeal which the times required, mr Henry, R. H. Lee, Francis L. Lee, mr Carr & my self agreed to meet in the evening in a private room of the Raleigh to consult on the state of things. there may have been a member or two more whom I do not recollect. we were all sensible that the most urgent of all measures was that of coming to an understanding with all the other colonies to consider the British 
claims as a common cause to all, & to produce an unity of action: and for this purpose that a commee of correspdce in each colony would be the best instrument for intercommunication, and that their first measure would probably be to  propose a meeting of deputies from every colony at some central place, who should be charged with the direction of the measures which should be taken by all. we therefore drew up the resolutions which may be seen in Wirt pa. 87. the consulting members proposed to me to move them, but I urged that it should be done by mr Carr, my friend & brother in law, then a new member to whom I wished an opportunity should be given of making known to the house his great worth & talents. it was so agreed; he moved them, they were agreed to nem. con. and a commee of correspondence appointed of whom Peyton Randolph the Speaker was chairman. the Govr  (then Ld Dunmore) dissolved us, but the Commee met the next day, prepared a circular letter to the Speakers of the other colonies, inclosing to each a copy of the resolns and left it in charge with their chairman to forward them by expresses. The origination of these commees of correspdce between the colonies has been since claimed for Massachusets, and Marshal 11.151. has given into this error, altho’ the very Note X. of his Appendix to which he refers, shews that their establmt was confined to their own towns. this matter will be seen clearly stated in a letter of Samuel Adams Wells to me of Apr. 2. 1819. and my answer of May 12. I was corrected by the letter of mr Wells in the information I had given mr Wirt, as stated in his Note pa. 87. that the messengers of Massach. & Virga crossed each other in the way bearing similar propositions; for mr Wells shews that Mass. did not adopt the measure but on the reciept of our proposn delivered at their next session. their message therefore which passed ours,  must have related to something else, for I well remember P. Randolph’s informing me of the crossing of our messengers.The next event which excited our sympathies for Massachusets was the Boston port bill, by which that port was to be shut up on the 1st of June 1774. this arrived while we were in session in the spring of that year. the lead in the house on these subjects being no longer left to the old members, mr Henry, R. H. Lee, Fr. L. Lee, 3. or 4. other members, whom I do not recollect, and myself, agreeing that we must boldly take an unequivocal stand in the line with Massachusets,  determined to meet and consult on the proper measures in the Council chamber for the benefit of the library in that room. we were under conviction of the necessity of arrousing our people from the lethargy into which they had fallen as to passing events; and thought that the appointment of a day of general fasting & prayer would be most likely to call up & alarm their attention. no example of such a solemnity had existed since the days of our distresses in the war of 55. since which a new generation had grown up. with the help therefore of Rushworth, whom we rummaged over for the revolutionary precedents & forms of the Puritans of that day, preserved by him,  we cooked up a resolution, somewhat modernising their phrases, for appointing the 1st day of June, on which the Port bill was to commence, for a day of fasting, humiliation & prayer, to implore heaven to avert from us the evils of civil war, to inspire us with firmness in support of our rights, and to turn the hearts of the king & parliament to moderation & justice. to give greater emphasis to our proposition, we agreed to wait the next morning on mr Nicholas, whose grave & religious character was more in unison with the tone of our resolution and to sollicit him to move it. we accordingly went to him in the morning  he moved it the same day the 1st of June was proposed and it passed without opposition. the Governor dissolved us as usual. we retired to the Apollo as before, agreed to an association, and instructed the Commee of correspdce to propose to the corresponding commees of the other colonies to appoint deputies to meet in Congress at such place, annually, as should be convenient to direct, from time to time, the measures required by the general interest: and we declared that an attack on any one colony should be considered as an attack on the whole. this was in May,  we further recommended to the several counties to elect deputies to meet at Wmsbg the 1st of Aug. ensuing, to consider the state of the colony, & particularly to appoint delegates to a general Congress, should that measure be acceded to by the commees of correspdce generally. it was acceded to, Philada was appointed for the place, and the 5th of Sep. for the time of meeting. we returned home, and in our several counties invited the clergy to meet assemblies of the people on the 1st of June, to perform the ceremonies of the day, & to address to them discourses suited to the occasion. the people met generally, with anxiety & alarm in their countenances, and the effect of the day thro’ the whole colony was like a shock of electricity, arrousing every man & placing him erect & solidly on his center. they chose universally delegates for the Convention. being elected one for my own county I prepared a draught of instructions to be given to the delegates whom we should send to the Congress, and which I meant to propose at our meeting. in this I took the ground which, from the beginning I had thought the only one orthodox or tenable, which was that the relation between Gr. Br. and these colonies was exactly the same as that of England & Scotland after the accession of James & until the Union. and the same as her present relations with Hanover, having the same Executive chief but no other necessary political connection: and that our emigration from England to this country gave her no more rights over us, than the emigrations of the Danes and Saxons gave to the present authorities of the mother country over England. in this doctrine however I had never been able to get any one to agree with me but mr Wythe. he concurred in it from the first dawn of the question What was the political relation between us & England? our other patriots Randolph, the Lees, Nicholas, Pendleton stopped at the half-way house of John Dickinson who admitted that England had a right to regulate our commerce, and to lay duties on it for the purposes of regulation, but not of raising revenue. but for this ground there was no foundation in compact, in any acknoleged principles of colonisation, nor in reason: expatriation being a natural right, and acted on as such, by all nations, in all ages. I set out for Wmsbg some days before that appointed for our meeting, but was taken ill of a dysentery on the road, & unable to proceed. I sent on therefore to Wmsbg two copies of my draught, the one under cover to Peyton Randolph, who I knew would be in the chair of the convention, the other to Patrick Henry. whether mr Henry disapproved the ground taken, or was too lazy to read it (for he was the laziest man in reading I ever knew) I never learnt, but he communicated it to nobody. Peyton Randolph informed the Convention he had recieved such a paper from a member prevented by sickness from offering it in his place, and he laid it on the table for perusal. it was read generally by the members, approved by many, but thought too bold for the present state of things; but they printed it in pamphlet form under the title of ‘A Summary view of the rights of British America.’ it found it’s way to England, was taken up by the opposition, interpolated a little by mr Burke so as to make it answer opposition purposes, and in that form ran rapidly thro’ several editions. this information I had from Parson Hurt, who happened at the time to be in London , whither he had gone to recieve clerical orders. and I was informed afterwards by Peyton Randolph that it had procured me the honor of having my name inscribed in a long  list of proscriptions enrolled in a bill of attainder commenced in one of the houses of parliament, but suppressed in embryo by the hasty step of events which warned them to be a little cautious. Montague, agent of the H. of Burgesses in England made extracts from the bill, copied the names, and sent them to Peyton Randolph. the names I think were about 20. which he repeated to me, but I recollect those only of Hancock, the two Adamses, Peyton Randolph himself, Patrick Henry & myself. [see Girardin’s Hist. Virga Append. No 12. note] the Convention met on the 1st of Aug renewed their association, appointed delegates to the Congress, gave them instructions very temperately & properly expressed both as to style & matter: and they repaired to Philadelphia at the time appointed. the splendid proceedings of that Congress at their 1st session belong to general history, are known to every one, and need not therefore to be noted here. they terminated their session on the 26th of Octob. to meet again on the 10th  May ensuing. the Convention at their ensuing session of Mar. 75. approved of the proceedings of Congress, thanked their delegates and reappointed the same persons to  represent the colony at the meeting to be held in May: and foreseeing the probability that Peyton Randolph their President and Speaker also of the H. of B. might be called off, they added me, in that event to the delegation.Mr Randolph was according to expectation obliged to leave the chair of Congress to attend the Gen. assembly summoned by Ld Dunmore to meet on the 1st day of June 1775. Ld North’s conciliatory propositions, as they were called, had been recieved by the Governor and furnished the subject for which this assembly was convened. mr Randolph accordingly attended, and the tenor of these propositions being generally known, as having been addressed to all the governors, he was anxious that the answer of our assembly, likely to be the first, should harmonise with what he knew to be the sentiments and wishes of the body he had recently left. he feared that mr Nicholas would undertake the answer, whose mind was not yet up to the mark of the times, & therefore pressed me to prepare an answer. I did so, and with his aid carried it through the house with long and doubtful scruples from mr Nicholas and James Mercer, and a dash of cold water on it here & there, enfeebling it somewhat, but finally with unanimity or a vote approaching it. this being passed, I repaired immediately to Philadelphia, and conveyed to Congress the first notice they had of it. it was entirely approved there. I took my seat with them on the 21st of June. on the 24th a commee which had been appointed to prepare a declaration of the causes of taking up arms, brought in their report (drawn I believe by J. Rutledge) which not being liked they recommitted it on the 26th and added mr Dickinson and myself to the committee. on the rising of the house, the commee having not yet met, I happened to find myself near Govr W. Livingston, and proposed to him to draw the paper. he excused himself and proposed that I should draw it. on my pressing him with urgency, ‘we are as yet but new acquaintances, Sir, said he, why are you so earnest for my doing it’? ‘because, said I, I have been informed that you drew the Address to the people of Gr. Britain, a production certainly of the finest pen in America.’ ‘on that, says he, perhaps Sir you may not have been correctly informed.’ I had recieved that information in Virginia from Colo Harrison on his return from that Congress. Lee, Livingston & Jay had been the commee for that draught. the first, prepared by Lee, had been disapproved & recommitted. the second was drawn by Jay, but being presented by Govr Livingston, had led Colo Harrison into the error. the next morning, walking in the hall of Congress, many members being assembled but the house not yet formed, I observed mr Jay, speaking to R. H. Lee, and leading him by the button of his coat, to me. ‘I understand, Sir, said he to me, that this gentleman informed you that Govr Livingston drew the Address to the people of Gr. Britain.’ I assured him at once that I had not recieved that information from mr Lee & that not a word had ever passed on the subject between mr Lee & myself; and after some explanations the  subject was dropt. these gentlemen had had some sparrings in debate before, and continued ever very hostile to each other.I prepared a draught of the Declarn  committed to us. it was too strong for mr Dickinson. he still retained the hope of reconciliation with the mother country, and was unwilling it should be lessened by offensive statements. he was so honest a man, & so able a one that he was greatly indulged even by those who could not feel his scruples. we therefore requested him to take the paper and put it into a form he could approve. he did so, preparing an entire new statement, and preserving of the former one only the last 4. paragraphs & half of the preceding one. we approved & reported it to Congress who accepted it. Congress gave a signal proof of their indulgence to mr Dickinson, and of their great desire not to go too fast for any respectable part of our body, in permitting him to draw their second petition to the king according to his own ideas,  and passing it with scarcely any amendment. the disgust against it’s humility was general; and mr Dickinson’s delight at it’s passage was the only circumstance which reconciled them to it. the vote being past, altho’ further observn on it was out of order, he could not refrain from rising and expressing his satisfaction and concluding by saying ‘there is but one word, mr President, in the paper which I disapprove, & that is the word Congress.’ on which Ben Harrison rose and said ‘there is but one word in the paper, mr President, of which I approve, and that is the word Congress’On the 22d of July Dr Franklin, mr Adams, R. H. Lee & myself were appointed a commee to consider and report on Ld North’s conciliatory resolution.  the answer of the Virginia assembly on that subject having been approved I was requested by the Commee to prepare this report, which will account for the similarity of feature in the two instruments.On the 15th of May 1776. the Convention of Virginia instructed their delegates in Congress to propose to that body to declare the colonies independent of Gr. Britain, and appointed a commee to propose a declaration of rights and plan of government.These articles reported July 12. 76 were debated from day to day, & time to time for two years, was ratified July 9. 78 by 10. states, by N. Jersey on the 26th of Nov. of the same year, and by Delaware on the 23d of Feb. following Maryland alone held off 2. years more, acceding to them Mar. 1. 81.  and thus closing their obligation.Our delegation had been renewed for the ensuing year commencing Aug. 11. but the new government was now organised, a meeting of the legislature was to be held in Oct. and I had been elected a member by my county. I knew that our legislation under the regal government had many very vicious points which urgently required reformation, and I thought I could be of more use in forwarding that work. I therefore retired from my seat in Congress on the 2d of Sep. resigned it, and took my place in the legislature of my state, on the 7th of October.On the 11th I moved for leave to bring in a bill for the establmt of courts of justice, the organisation of which was of importance; I drew the bill it was approved by the commee, reported and passed after going thro’ it’s due course.On the 12th I obtained leave to bring a bill declaring   tenants in tail to  hold their lands in feesimple. in the earlier times of the colony when lands were to be obtained for little or nothing, some provident individuals procured large grants, and, desirous of founding great families for themselves, settled them on their descendants in fee-tail the transmission of this property from generation to generation in the same name raised up a distinct set of families who, being privileged by law in the perpetuation of their wealth were thus formed into a Patrician order, distinguished by the splendor and luxury of their establishments. from this order too the king habitually selected his Counsellors of State, the hope of which distinction devoted the whole corps to the interests & will of the crown. to annul this privilege, and instead of an Aristocracy of wealth, of more harm and danger, than benefit, to society, to make an opening for the aristocrasy of virtue and talent, which nature has wisely provided for the direction of the interests of society, & scattered with equal hand thro’ all it’s conditions, was deemed essential to a well ordered republic. to effect it no violence was necessary, no deprivation of natural right, but rather an enlargement of it by a repeal of the law. for this would authorise the present holder to divide the property among his children equally, as his affections were divided; and would place them, by natural generation on the level of their fellow citizens. but this repeal was strongly opposed by mr Pendleton, who was zealously attached to antient establishments; and who, taken all in all, was the ablest man in debate I have ever met with. he had not indeed the poetical fancy of mr Henry, his sublime imagination, his lofty and overwhelming diction; but he was cool, smooth and persuasive; his language flowing, chaste, & embellished, his conceptions quick, acute and full of resource; never vanquished; for if he lost the main battle, he returned upon you, and regained so much of it as to make it a drawn one, by dexterous 
maneuvres, skirmishes in detail, and the recovery of small advantages which, little singly, were important all together. you never knew when you were clear of him, but were harrassed by his perseverance until the patience was worn down of all who had less of it than himself. add to this that he was one of the most virtuous & benevolent of men, the kindest friend, the most amiable & pleasant of companions, which ensured a favorable reception to whatever came from him. finding that the general principle of entails could not be maintained, he took his stand on an amendment which he proposed, instead of an absolute abolition, to permit the tenant in tail to convey in feesimple, if he chose it: and he was within a few votes of saving so much of the old law. but the bill past finally for entire abolition.In that one of the bills for organising our judiciary system which proposed a court of chancery, I had provided for a trial by jury of all matters of fact in that as well as in the courts of law. he defeated it by the introduction of 4. words only, ‘if either party chuse’ the consequence has been that as no suitor will say to his judge ‘Sir, I distrust you, give me a jury’ juries are rarely, I might say perhaps never seen in that court, but when called for by the Chancellor of his own accord.The first establishment in Virginia which became permanent was made in 1607. I have found no mention of Negroes in the colony until about 1650. the first brought here as slaves were by a Dutch ship; after which the English commenced the trade and continued it until the revolutionary war. that suspended, ipso facto, their further importation for the present, and the business of the war pressing constantly on the legislature, this subject was not acted on finally until the year 78. when I brought in a bill to prevent their further importation. this passed without opposition, and stopped the increase of the evil by importation, leaving to future efforts it’s final eradicationThe first settlers of this colony were Englishmen, loyal subjects to their king and  church, and the grant to Sr Walter Raleigh contained an express Provisio that their laws ‘should not be against the true Christian faith, now professed in the church of England.’ as soon as the state of the colony admitted, it was divided into parishes, in each of which was established a minister of the Anglican church, endowed with a fixed salary, in tobacco, a glebe house and land with the other necessary appendages. to meet these expences all the inhabitants of the parishes were assessed, whether they were or not, members of the established church. towards Quakers who came here they were most cruelly intolerant, driving them from the colony by the severest penalties. in process of time however; other sectarisms were introduced, chiefly of the Presbyterian family; and the established clergy, secure for life in their glebes and salaries, adding to these generally the emoluments of a classical school, found employment enough, in their farms and school rooms for the rest of the week, and devoted Sunday only to the edification of their flock, by service, and a sermon at their parish church. their other pastoral functions were little attended to. against this inactivity the zeal and industry of sectarian preachers had an open and undisputed field; and by the time of the revolution, a majority of the inhabitants had become dissenters from the established church, but still obliged to pay contributions to support the Pastors of the minority. this unrighteous compulsion to maintain teachers of what they deemed religious errors was grievously felt during the regal government, and without a hope of relief. but the first republican legislature which met in 76. was crouded with petitions to abolish this spiritual tyranny. these brought on the severest contests in which I have ever been engaged. our great opponents were mr Pendleton & Robert Carter Nicholas, honest men, but zealous churchmen. the petitions were referred to the Commee of the whole house on the state of the country; and after desperate contests in that Committee, almost daily from the 11th of Octob. to the 5th of December, we prevailed so far only as to repeal the laws which rendered criminal the maintenance of any religious opinions, the forbearance of repairing to church, or the exercise of any mode of worship: and further, to exempt dissenters from contributions to the support of the established church; and to suspend, only until the next session levies on the members of that church for the salaries of their own incumbents.  for altho’ the majority of our citizens were dissenters, as has been observed, a majority of the legislature were churchmen, among these however were some reasonable and liberal men, who enabled us, on some points, to obtain feeble majorities. but our opponents carried in the general resolutions of the Commee of Nov. 19. a declaration that religious assemblies ought to be regulated, and that provision ought to be made for continuing the succession of the clergy, and superintending their conduct. and in the bill now passed was inserted an express reservation of the question Whether a general assessment should not be established by law, on every one, to the support of the pastor of his choice; or whether all should be left to voluntary contributions: and on this question, debated at every session from 76. to 79. (some of our dissenting allies, having now secured their particular object, going over to the advocates of a general assesment) we could only obtain a suspension from session to session until 79. when the question against a general assesment was finally carried, and the establishment of the Anglican church entirely put down. in justice to the two honest but zealous opponents, who have been named I must add that altho’, from their natural temperaments, they were more disposed generally to acquiesce in things as they are, than to risk innovations, yet when-ever the public will had once decided, none were more faithful or exact in their obedience to it.The seat of our government had been originally fixed in the peninsula of Jamestown, the first settlement of the colonists; and had been afterward removed a few miles inland to Williamsburg. but this was at a time when our settlements had not extended beyond the tide waters. now they had crossed the Alleganey; and the center of population was very far removed from what it had been. yet Williamsburg was still the depository of our archives, the habitual residence of the Governor & many other of the public functionaries, the established place for the sessions of the legislature, and the magazine of our military stores: and it’s situation was so exposed that it might be taken at any time in war, and, at this time particularly, an enemy might in the night run up either of the rivers between which it lies, land a force above, and take possession of the place, without the possibility of saving either persons or things. I had proposed it’s removal so early as Octob. 76. but it did not prevail until the session of May. 79.Early in the session of May. 79. I prepared, and obtained leave to bring in a bill declaring who should be deemed citizens, asserting the natural right of expatriation, and prescribing the mode of exercising it. this, when I withdrew from the house on the 1st of June following, I left in the hands of George Mason and it was passed on the 26th of that month.In giving this account of the laws of which I was myself the mover & draughtsman, I by no means mean to claim to myself the merit of obtaining their passage. I had many occasional and strenuous coadjutors in debate, and one most stedfast, able, and zealous; who was himself a host. this was George Mason, a man of the first order of wisdom among those who acted on the theatre of the revolution. of expansive mind, profound judgment, cogent in argument, learned in the lore of our former constitution, and earnest for the republican change on democratic principles. his elocution was neither flowing nor smooth, but his language was strong, his manner most impressive, and strengthened by a dash of biting cynicism when provocation made it seasonable.Mr Wythe, while Speaker in the two sessions of 1777. between his return from Congress and his appointment to the Chancery, was an able and constant associate in whatever was before a committee of the whole. his pure integrity, judgment, and reasoning powers gave him great weight. of him see more in some notes inclosed in my letter of Aug. 31. 1821 to mr John Saunderson.Mr Madison came into the House in 1776. a new member and young; which circumstances, concurring with his extreme modesty, prevented his venturing himself in debate before his removal to the Council of State in Nov. 77 from thence he went to Congress, then consisting of few members. trained in these successive schools, he acquired a habit of self-possession which placed at ready command the rich resources of his luminous and discriminating mind, & of his extensive information, and rendered him the first of every assembly afterwards of which he became a member. never wandering from his subject into vain declamation, but pursuing it closely in language pure, classical, and copious, soothing always the feelings of his adversaries by civilities and softness of expression, he rose to the eminent station which he held in the great National convention of 1787. and in that of Virginia which followed, he sustained the new constitution in all it’s parts, bearing off the palm against the logic of George Mason and the fervid declamation of mr Henry. with these consummate powers were united a pure and spotless 
virtue which no calumny has ever attempted to sully. of the powers and polish of his pen, and of the wisdom of his administration in the highest office of the nation, I need say nothing. they have spoken, and will for ever speak for themselves.So far we were proceeding in the details of reformation only; selecting points of legislation prominent in character & principle, urgent, and indicative of the strength of the general pulse of reformation. when I left Congress in 76. it was in the persuasion that our whole code must be reviewed, adapted to our republican form of government, and, now that we had no negatives of Councils, Governors & Kings to restrain us from doing right, that it should be corrected, in all it’s parts, with a single eye to reason, & the good of those for whose government it was framed. early therefore in the session of 76. to which I returned, I moved and presented a bill for the revision of the laws; which was past on the 24th of October, and on the 5th of November mr Pendleton, mr Wythe, George Mason,  Thomas L. Lee and myself were appointed a Committee to execute the work.we agreed to meet at Fredericksburg to settle the plan of operation and to distribute the work. we met there accordingly on the 13th of January 1777. the first question was whether we should propose to abolish the whole existing system of laws, and prepare a new and complete Institute, or preserve the general system , and only modify it to the present state of things. mr Pendleton, contrary to his usual disposition in favor of antient things, was for the former proposition, in which he was joined by mr Lee. to this it was objected that to abrogate our whole system would be a bold measure, and probably far beyond the views of the legislature; that they had been in the practice of revising from time to time the laws of the colony, omitting the expired, the repealed and the obsolete, amending only those retained, and probably meant we should now do the same, only including the British statutes as well as our own: that to compose a new Institute like those of Justinian or Bracton, or that of Blackstone, which was the model proposed by mr Pendleton, would be an arduous undertaking, of vast research, of great consideration & judgment; and when reduced to a text, every word of that text, from the imperfection of human language, and it’s incompetence to express distinctly every shade of idea, would become a subject of question & chicanery until settled by repeated adjudications; that this would involve us for ages in litigation, and render property uncertain until, like the statues of old, every word had been tried, and settled by numerous decisions, and by new volumes of reports & commentaries; and that no one of us probably would undertake such a work, which, to be systematical, must be the work of one hand. this last was the opinion of mr Wythe, mr Mason & myself. when we proceeded to the distribution of the work, mr Mason excused himself as, being no lawyer, he felt himself unqualified for the work, and he resigned soon after. mr Lee excused himself on the same ground, and died indeed in a short time. the other two gentlemen therefore and myself divided the work among us, the Common law and statutes to the 4. James I. (when our separate legislature was established) was assigned to me; the British statutes from that period to the present day to mr Wythe, and the Virginia laws to mr Pendleton. as the laws of Descents, & the Criminal law fell of course within my portion,  I wished the Commee to settle the leading principles of these, as a guide for me in framing them. and with respect to the first, I proposed to abolish the  law of primogeniture, and to make real estate descendible in parcenery to the next of kin, as personal property is by the statute of distribution. mr Pendleton wished to preserve the right of primogeniture, but seeing at once that that could not prevail, he proposed we should adopt the Hebrew principle, and give a double portion to the elder son. I observed that if the elder son could eat twice as much, or do double work, it  might be a natural evidence of his right to a double portion; but being on a par in his powers & wants, with his brothers and sisters, he should be on a par also in the partition of the patrimony, and such was the decision of the other members.On the subject of the Criminal law, all were agreed that the punishment of death should be abolished, except for treason and murder, and that, for other felonies should be substituted hard labor in the public works, and in some cases, the Lex talionis. how this last revolting principle came to obtain our approbation, I do not remember. there remained indeed in our laws a vestige of it in a single case of a slave. it was the English law in the time of the Anglo-Saxons, copied probably from the Hebrew law of ‘an eye for an eye, a tooth for a tooth,’ and it was the law of several antient people. but the modern mind had left it far in the rear of it’s advances. these points however being settled, we repaired to our respective homes for the preparation of the work.In the execution of my part I thought it material not to vary the diction  of the antient statutes by modernising it, nor to give rise to new questions by new expressions. the text of these statutes had been so fully explained and  defined by numerous adjudications, as scarcely ever now to produce a question in our courts. I thought it would be useful also, in all new draughts, to reform the style of the later British statutes, and of our own acts of assembly, which from their verbosity, their endless tautologies, their involutions of case within case, and parenthesis within parenthesis, and their multiplied efforts at certainty by saids and aforesaids, by ors and by ands, to make them more plain, do really render them more perplexed and  incomprehensible, not only to common readers, but to the lawyers themselves. we were employed in this work from that time to Feb. 1779. when we met in Williamsburg, that is to say, mr Pendleton, mr Wythe & myself, and meeting day by day, we examined critically our several parts, sentence by sentence, scrutinizing and amending until we had agreed on the whole. we then returned home, had fair copies made of our several parts, which  were reported to the General assembly June 18. 1779. by mr Wythe and myself, mr Pendleton’s residence being distant, and he having authorised us by letter to declare his approbation. we had in this work brought so much of the Common law as it was thought necessary to alter, all the British statutes from Magna charta to the present day, and all the laws of Virginia, from the establishment of our legislature, in the 4th Jac. 1. to the present time, which we thought should be retained, within the compass of 126. bills, making a printed folio of 90. pages only. some bills were taken out occasionally, from time to time, and past; but the main body of the work was not entered on by the legislature, until, after the general peace, in 1785. when by the unwearied exertions of mr Madison, in opposition to the endless quibbles, chicaneries, perversions, vexations and delays of lawyers and demi-lawyers, most of the bills were past by the legislature, with little alteration.The bill for establishing religious freedom, the principles of which had, to a certain degree, been enacted before, I had drawn in all the latitude of reason & right. it still met with opposition; but, with some mutilations in the preamble, it was finally past; and a singular proposition proved that it’s protection of opinion was meant to be universal. where the preamble declares that coercion is a departure from the plan of the holy author of our religion, an amendment was proposed, by inserting the words ‘Jesus Christ’ so that it should read ‘a departure from the plan of Jesus Christ, the holy author of our religion’ the insertion was rejected by a great majority, in proof that they meant to comprehend, within the mantle of it’s protection, the Jew and the Gentile, the Christian and Mahometan, the Hindoo and infidel of every denomination.Beccaria and other writers on crimes and punishments had satisfied the reasonable world of the unrightfulness and inefficacy of the punishment of crimes by death; and hard labor on roads, canals and other public works had been suggested as a proper substitute. the Revisors had adopted these opinions; but the general idea of our country had not yet advanced to that point. the bill therefore for proportioning crimes and punishments was lost in the House of Delegates by a majority of a single vote. I learnt afterwards that the substitute of hard labor in public was tried (I believe it was in Pensylvania) without success. exhibited as a public spectacle with shaved heads and mean clothing, working on the high roads produced in the criminals such a prostration of character, such an abandonment of self-respect, as, instead of reforming, plunged them into the most desperate & hardened depravity of morals and character.—to pursue the subject of this law.—I was written to in 1785. (being then in Paris) by Directors appointed to superintend the building of a Capitol in Richmond, to advise them as to a plan, and to add to it one of a prison. thinking it a favorable opportunity of introducing into the state an example of architecture in the classic style of antiquity, and the Maison Quarreé of Nismes, an antient 
Roman temple, being considered as the most perfect model existing of what may be called Cubic architecture, I applied to M. Clerissault, who had published drawings of the Antiquities of Nismes, to have me a model of the building made in Stucco, only changing the order from Corinthian to Ionic, on account of the difficulty of the Corinthian capitals. I yielded with reluctance to the taste of Clerissault in his preference of the modern capital of Scamorai to the more noble capital of Antiquity. this was executed by the artist whom Choiseul-Gouffier had carried with him to Constantinople, and employed while Ambassador there, in making those beautiful models of the remains of Graecian architecture which are to be seen at Paris. to adapt the exterior to our use, I drew a plan for the interior, with the apartments necessary for legislative executive & judiciary purposes, and accomodated in their size and distribution to the form and dimensions of the building. these were forwarded to the Directors in 1786. and were carried into execution, with some variations not for the better, the most important of which however admit of future correction. with respect to the plan of a Prison, requested at the same time, I had heard of a benevolent society in England which had been indulged by the government in an experiment of the effect of labor in solitary confinement on some of their criminals, which experiment had succeeded beyond expectation. the same idea had been suggested in France, and an Architect of Lyons had proposed a plan of a well contrived edifice on the principle of solitary confinement. I procured a copy, and as it was too large for our purposes, I drew one on a scale, less extensive, but susceptible of additions as they should be wanting. this I sent to the Directors instead of a plan of a common prison, in the hope that it would suggest the idea of labor in solitary confinement instead of that on the public works, which we had adopted in our Revised Code. it’s principle accordingly, but not it’s exact form, was adopted by Latrobe in carrying the plan into execution, by the erection of what is now called the Penitentiary, built under his direction. in the mean  while the public opinion was ripening by time, by reflection, and by the example of Pensylva, where labor on the highways had been tried without approbation from 1786. to 89. & had been followed by their  Penitentiary system on the principle of confinement and labor, which was proceeding auspiciously. in 1796. our legislature resumed the subject and passed the law for amending the Penal laws of the commonwealth. they adopted solitary, instead of public labor, established a gradation in the duration of the confinement, approximated the style of the law more to the modern usage, and instead of the settled distinctions of murder & manslaughter, preserved in my bill, they introduced the new terms of Murder in the 1st & 2d degree. whether these have produced more or fewer questions of definition I am not sufficiently informed of our judiciary transactions to say. I will here however insert the text of my bill, with the notes I made in the course of my researches into the subject.The acts of assembly concening the College of Wm & Mary, were properly within mr Pendleton’s portion of our work. but these related chiefly to it’s revenue, while it’s constitution, organization and scope of science were derived from it’s charter. we thought that on this subject a systematical plan of general education should be proposed, and I was requested to undertake it. I accordingly prepared three bills for the Revisal, proposing three distinct grades of education, reaching all classes. 1. Elementary schools for all children generally, rich and poor. 2. Colleges for a middle degree of instruction, calculated for the common purposes of life, and such as would be desirable for all who were in easy circumstances. and 3. an ultimate grade for teaching the sciences generally, & in their highest degree. the first bill proposed to lay off every county into Hundreds or Wards, of a proper size and population for a school, in which reading, writing and common arithmetic should be taught; and that the whole state should be divided into 24. districts, in each of which should be a school for classical learning, grammar, geography, and the higher branches of numerical arithmetic. the second bill proposed to amend the constitution of Wm & Mary college, to enlarge it’s sphere of science, and to make it in fact an University. the third was for the establishment of a library. these bills were not acted  on until the same year ’96. and then only so much of the first as provided for elementary schools the College of Wm & Mary was an establishment purely of the Church of England, the Visitors were required to be all of that church; the Professors to subscribe it’s 39. articles, it’s Students to learn it’s Catechism, and one of it’s fundamental objects was declared to be to  raise up Ministers for that Church.  the religious jealousies therefore of all the dissenters took alarm lest this might give an ascendancy to the Anglican sect and refused acting on that bill. it’s local eccentricity too and unhealthy autumnal climate lessened the general inclination towards it. and in the Elementary bill they inserted a provision which compleatly defeated it. for they left it to the court of each county to determine for itself when this act should be carried into execution, within their county. one provision of the bill was that the expences of these schools should be borne by the inhabitants of the county, every one in proportion to his general tax-rate. this would throw on wealth the education of the poor; and the justices, being generally of the more wealthy class, were unwilling to incur that burthen, and I believe it was not suffered to  commence in a single county. I shall recur again to this subject towards the close of my story, if I should have life and resolution enough to reach that term; for I am already tired of talking about myself.The bill on the subject of slaves was a mere digest of the existing laws respecting them, without any intimation of a plan for a future & general emancipation. it was thought better that this should be kept back, and attempted only by way of amendment whenever the bill should be brought on. the principles of the amendment however were agreed on, that is to say, the freedom of all born after a certain day, and deportation at a proper age. but it was found that teh public mind would not yet bear the proposition, nor will it bear it even at this day. yet the day is not distant when it must bear and adopt it, or worse will follow. nothing is more certainly written in the book of fate than that these people are to be free. nor is it less certain that the two races, equally free, cannot live in the same government. nature, habit, opinion has drawn indelible lines of distinction between them. it is still in our power to direct the process of emancipation and deportation peaceably and in such slow degree as that the evil will wear off insensibly, and their place be peri passu filled up by free white laborers. if on the contrary it is left to force itself on, human nature must shudder at the prospect held up. we should in vain look for an example in the Spanish deportation or deletion of the Moors. this precedent would fall far short of our case.I considered 4. of these bills, past or reported, as forming a system by which every fibre would be eradicated of antient or future aristocracy; and a foundation laid for a government truly republican. the repeal of the laws of entail would prevent the accumulation and perpetuation of wealth in select families, and preserve the soil of the country from being daily more & more absorbed in Mortmain. the abolition of primogeniture, and equal partition of inheritances removed the feudal and unnatural distinctions which made one member of every family rich and all the rest poor, substituting equal partition, the best of all Agrarian laws. the restoration of the rights of conscience relieved the people from taxation for the support of a religion not theirs; for the establishment was truly of the religion of the rich, the dissenting sects being entirely composed of the less wealthy people; and these, by the bill for a general education, would be qualified to understand their rights, to maintain them, and to exercise with intelligence their parts in self-government: and all this would be effected without the violation of a single natural right of any one individual citizen. to these too might be added, as a further security, the introduction of the trial by jury, into the Chancery courts, which have already ingulphed and continue to ingulph so great a proportion of the jurisdiction over our property.On the 1st of June 1779. I was appointed Governor of the Commonwealth and retired from the legislature. being elected also one of the Visitors of Wm & Mary college, a self-electing body. I effected, during my residence in Williamsburg that year, a change in the organisation of that institution by abolishing the Grammar school, and the two professorships of Divinity & Oriental languages, and substituting a professorship of Law & Police, one of Anatomy  Medecine and 
Chemistry, and one 
of Modern languages; and the Charter confining us to six professorships, we added the Law of nature & nations, & the Fine arts to the duties of the Moral professor, and the Natural history to those of the Professor of Mathematics and Natural philosophy.Being now, as it were, identified with the Commonwealth itself, to write my own history during the two years of my administration, would be to write the public history of that portion of the revolution within this state. this has been done by others, and particularly by mr Girardin, who wrote his Continuation of Burke’s history of Virginia while at Milton in this neighborhood, had free access to all my papers while composing it, and has given as faithful an account as I could my self. for this portion therefore of my own life, I refer altogether to his history. from a belief that under the pressure of the invasion under which we were then laboring the public would have more confidence in a Military chief, and that the Military commander, being invested with the Civil power also, both might be wielded with more energy promptitude and effect for the defence of the state, I resigned the administration at the end of my 2d year, and General Nelson was appointed to succeed me.Soon after my leaving Congress in Sep. ’76, to wit on the last day of that month, I had been appointed, with Dr Franklin, to go to France as a Commissioner to negociate treaties of alliance and commerce with that government. Silas Deane, then in France, acting as Agent for procuring military stores, was joined with us in commission. but such was the state of my family that I could not leave it, nor could I  expose it to the dangers of the sea, and of capture by the British ships, then covering the ocean. I saw too that the laboring oar was really at home, where much was to be done of the most permanent interest in new modelling our governments, and much to defend our fanes and fire-sides from the desolations of an invading enemy pressing on our country in every point. I declined therefore and Dr Lee was appointed in my place. on the 15th of June 1781. I had been appointed with mr Adams  Dr Franklin, mr Jay, and mr Laurens a minister plenipotentiary for negociating peace, then expected to be effected thro’ the mediation of the Empress of Russia. the same reasons obliged me still to decline; and the negociation was in fact never entered on. but, in the autumn of the next year 1782 Congress recieving assurances that a general peace would be concluded in the winter and spring, they renewed my appointment on the 13th of Nov. of that year. I had two months before that lost the cherished companion of my life, in whose affections, unabated on both sides, I had lived the last ten years in unchequered happiness. with the public interests, the state of my mind concurred in recommending the change of scene proposed; and I accepted the appointment, and left Monticello on the 19th of Dec. 1782. for Philadelphia, where I arrived on the 27th the minister of France, Luzerne, offered me a passage in the Romulus frigate, which I accepted. but she was then lying a few miles below Baltimore blocked up in the ice. I remained therefore a month in Philadelphia looking over the papers in the office of State in order to possess myself of the general state of our foreign relations, and then went to Baltimore to await the liberation of the frigate from the ice. after waiting there nearly a month, we recieved information that a Provisional treaty of peace had been signed by our Commissioners on the 3d of Sep. 1782. to become absolute on the conclusion of peace between France and Great Britain. considering my proceeding to Europe as now of no utility to the public, I returned immediately to Philadelphia to take the orders of Congress, and was excused by them from further proceeding. I therefore returned home, where I arrived on the 15th of May 1783.On the 6th of the following month I was appointed by the legislature a delegate to Congress, the appointment to take place on the 1st of Nov. ensuing, when that of the existing delegation would expire. I accordingly left home on the 16th of Oct. arrived at Trenton, where Congress was sitting. on the 3d of Nov. and took my seat on the 4th, on which day Congress adjourned to meet at Annapolis on the 26th.Congress had now become a very small body, and the members very remiss in their attendance on it’s duties. insomuch that a majority of the states, necessary by the Confederation to constitute a house even for minor business did not assemble until the 13th of December.They as early as Jan. 7. 1782. had turned their attention to the monies current in the several states, and had directed the Financier, Robert Morris, to report to them a table of rates at which the foreign coins should be recieved at the treasury. that officer, or rather his assistant, Gouverneur Morris, answered them on the 15th in an able and elaborate statement of the denominations of money current in the several states, and of the comparative value of the foreign coins chiefly in circulation with us. he went into the consideration of the necessity of establishing a standard of value with us, and of the adoption of a money-Unit. he proposed for that Unit such a fraction of pure silver as would be a common measure of the penny of every state, without leaving a fraction. this common divisor he found to be 1/1440 of a dollar, or 1/1600of the crown sterling. the value of a dollar was therefore to be expressed by 1440. units, and of a crown by 1600. each Unit containing a quarter of a grain of fine silver. Congress turning again their attention to this subject the following year, the financier, by a letter of Apr. 30. 1783. further explained and urged the Unit he had proposed: but nothing more was done on it until the ensuing year, when it was again taken up, and referred to a commee of which I was a member. the general views of the financier were sound, and the principle was ingenious on which he proposed to found his Unit. but it was too minute for ordinary use, too laborious for computation either by the head or in figures.the price ofa loaf of bread 1/20 of a dollar would be 72. Unitsa pound of butter ⅕ of a dollar 288 Unitsa horse or bullock of 80.D. value would require a notation of 6. figures, to wit 115,200,and the public debt, suppose of 80. millions, would require 12. figures, to wit 115,200,000,000. Units. such a system of money-arithmetic would be entirely unmanageable for the common purposes of society. I proposed therefore, instead of this, to adopt the Dollar as our Unit of account and payment, and that it’s divisions and subdivisions should be in the decimal ratio. I wrote  some Notes on the subject, which I submitted to the consideration of the financier. I recieved his answer and adherence to his general system, only agreeing to take for his Unit 100. of those he first proposed, so that a Dollar should be 14.40/100 and a crown 16. units. I replied to this and printed my notes and reply on a flying sheet which I put into the hands of the members of Congress for consideration, and the Committee agreed to report on my principle. this was  adopted the ensuing year and is the system which now prevails. I insert here the Notes and Reply, as shewing the different views on which the adoption of our money system hung. the division into dismes, cents & mills is now so well understood, that it would be easy of introduction into the kindred branches of weights & measures. I use, when I travel, an 
Odometer of Clarke’s invention which divides the mile into cents, and I find every one comprehend a distance readily when stated to them in miles & cents; so they would in feet and cents, pounds & cents EtcNotes on the establishment of a Money Unit, and of a Coinage for the US. In fixing the Unit of money, these circumstances Etc. the remisness of Congress, and their permanent session began to be a subject of uneasiness and even some of the legislatures had recommended to them intermissions, and periodical sessions. as the Confederation had made no provision for a visible head of the government during vacations of Congress, and such a one was necessary to superintend the executive business, to recieve and communicate with foreign Ministers & nations, and to assemble Congress on sudden and extraordinary emergencies, I proposed early in April the appointment of a commee to be called the Committee of the States, to consist of a member from each state, who should remain in session during the recess of Congress: that the functions of Congress should be divided into Executive and Legislative, the latter to be reserved, and the former, by a general resolution to be delegated to that Committee. this proposition was afterwards agreed to, a Committee appointed, who entered on duty on the subsequent adjournment of Congress, quarelled very soon, split into two parties, abandond their post, and left the government without any visible head until the next meeting of Congress. we have since seen the same thing take place in  the Directory of France; and I believe it will for ever take place in any Executive consisting of a plurality. our plan best I believe, combines wisdom and practicability, by providing a plurality of Counsellors, but a single Arbiter for ultimate decision. I was in France when we heard of this schism, and separation of our Committee, and speaking with Dr Franklin on this singular disposition of men to quarrel and divide into parties, he gave his sentiments as usual by way of Apologue. he mentioned the Eddystone lighthouse in the British channel as being built on a rock in the mid-channel, totally inaccessible in winter, from the boisterous character of that sea, in that season. that therefore, for the two keepers employed to keep up the lights, all provisions for the winter were necessarily carried to them in autumn, as they could never be visited again until the return of the milder season. that on the first practicable day in the spring a boat put off to them with fresh supplies. the boatmen met at the door one of the Keepers and accosted him with a ‘How goes it friend?—very well.—how is your companion?—I do not know—Don’t know? is not he here?—I can’t tell. have not you seen him to-day?—No—when did you see him?—not since last fall.—you have killed him?—not I. indeed—they were about to lay hold of him, as having certainly murdered his companion: but he desired them to go upstairs & examine for themselves. they went up, and there found the other keeper. they had quarelled it seems soon after being left there, had divided into two parties, assigned the cares below to one, and those above to  the other, and had never spoken to or seen one another since.But to return to our Congress at Annapolis, the definitive treaty of peace which had been signed at Paris on the 3d of Sep. 1783. and recieved here, could not be ratified without a House of 9. states. on the 23d of Dec. therefore we addressed letters to the several governors, stating the reciept of the definitive treaty, that 7. states only were in attendance, while 9. were necessary to it’s ratification, and urging them to press on their delegates the necessity of their immediate attendance. and on the 26th to save time I moved that the Agent of Marine (Robert Morris) should be instructed to have ready a vessel at this place, at N. York, & at some Eastern port, to carry over the ratification of the treaty when agreed to. it met the general sense of the house, but was opposed by Dr Lee on the ground of expence which it would authorise the agent to incur for us; and he said it would be better to ratify at once & send on the ratification. some members had before suggested that 7. states were competent to the ratification. my motion was therefore postponed and another brought forward by mr Reade of S.C. for an immediate ratification. this was debated the 26th and 27th. Reade, Lee, Williamson & Jeremiah Chace urged that ratification was a mere matter of form, that the treaty was conclusive from the moment it was signed by the ministers; that although the Confederation requires the assent of 9. states to enter into a treaty, yet that it’s conclusion could not be called the entrance into it; that supposing 9. states requisite, it would be in the power of 5. states to keep us always at war, that 9. states had virtually authorised the ratificn having ratified the provisional treaty, and instructed their ministers to agree to a definitive one in the same terms, and the present one was in fact substantially and almost verbatim the same, that there now remain but 67. days for the ratification, for it’s passage across the Atlantic, and it’s exchange; that there was no hope of our soon having 9. states present; in fact that this was the ultimate point of time to which we could venture to wait; that if the ratification was not in Paris by the time stipulated, the treaty would become void; that if ratified by 7 states, it would go under our seal without it’s being known to Gr. Britain that only 7. had concurred; that it was a question of which they had no right to take cognisance, and we were only answerable for it to our constituents; that it was like the ratification which Gr. Britain had recieved from the Dutch by the negociations of Sr Wm Temple.On the contrary it was argued by Monroe, Gerry, Howel, Ellery & myself that by the modern usage of Europe the ratification was considered as the act which gave validity to a treaty, until which it was not obligatory. Vattel L. 2. §.156. L. 4. §.77. 1. Mably Droit d’Europe. 86. that the commission to the ministers reserved the ratification to Congress; that the treaty itself stipulated that it should be ratified; that it became a 2d question who were competent to the ratification? that the Confederation expressly required 9 states to enter into any treaty; that, by this, that instrument must have intended that the assent of 9. states should be necessary as well to the completion as to the commencement of the treaty, it’s object having been to guard the rights of the Union in all those important cases where 9. states are called for; that, by the contrary construction, 7 states, containing less than one third of our whole citizens, might rivet on us a treaty, commenced indeed under commission and instructions from 9. states, but formed by the minister in express contradiction to such instructions, and in direct sacrifice of the interests of so great a majority, that the definitive treaty was admitted not to be a verbal copy of the provisional one, and whether the departures from it were of substance, or not, was a question on which 9. states alone were competent to decide, that the circumstances of the ratification of the provisional articles by 9. states the instructions to our ministers to form a definitive one by them, and their actual agreement in substance, do not render us competent to ratify in the present instance; it these circumstances are in themselves a ratification. nothing further is requisite than to give attested copies of them, in exchange for the British ratification; if they are not, we remain where we were, without a ratification by 9. states, and incompetent ourselves to ratify; that it was but 4. days since the seven states now present unanimously concurred in a resolution to be forwarded to the governors of the absent states, in which they stated as a  cause for urging on their delegates, that 9. states were necessary to ratify the treaty: that in the case of the Dutch ratification, Gr. Britain had courted it, and therefore was glad to accept it as it was; that they knew our constitution, and would object to a ratification by 7. that if that circumstance was kept back, it would be known hereafter, & would give them ground to deny the validity of the ratification into which they should have been surprised and cheated, and it would be a dishonorable prostitution of our seal; that there is a hope of 9. states; that if the treaty would become null if not ratified in time, it would not be saved by an imperfect ratification; but that in fact it would not be null, and would be placed on better ground, going in unexceptionable form, tho’ a few days too late, and rested on the small importance of this circumstance, and the physical impossibilities which had prevented a punctual compliance in point of time; that this would be approved by all nations, & by Great Britain herself, if not determined to renew the war, and if so determined, she would never want excuses, were this out of the way. mr Reade gave notice he should call for the yeas & nays; whereon those in opposition prepared a resolution expressing pointedly the reasons of their dissent to his motion. it appearing however that his proposition could not be carried, it was thought 
better to make no 
entry at all. Massachusets alone would have been for it; Rhode island, Pensylvenia and Virginia against it, Delaware, Maryland & N. Carolina would have been divided.Our body was little numerous, but very contentious. day after day was wasted on the most unimportant questions. my colleague Mercer was one of those afflicted with the morbid rage of debate. of an ardent mind, prompt imagination, and copious flow of words, he heard with impatience any logic which was not his own. sitting near me on some occasion of a trifling but wordy debate, he asked how I could sit in silence hearing so much false reasoning which a word should refute? I observed to him that to refute indeed was easy, but to silence impossible. that in measures brought forward by myself, I took the laboring oar, as was incumbent on me; but that in general I was willing to listen. if every sound argument or objection was used by some one or other of the numerous debaters, it was enough: if not, I thought it sufficient to suggest the omission, without going into a repetition of what had been already said by others. that this was a waste and abuse of the time and patience of the house which could not be justified. And I believe that if the members of deliberative bodies were to observe this course generally, they would do in a day what takes them a week. and it is really more questionable, than may at first be thought, whether Bonaparte’s dumb legislature which said nothing and did much, may not be preferable to one which talks much and does nothing. I served with General Washington in the legislature of Virginia before the revolution, and, during it, with Dr Franklin in Congress. I never heard either of them speak ten minutes at a time, nor to any but the main point which was to decide the question. they laid their shoulders to the great points, knowing that the little ones would follow of themselves. if the present Congress errs in too much talking, how can it be otherwise in a body to which the people send 150. lawyers, whose trade it is to question every thing, yield nothing, & talk by the hour? that 150. lawyers should do business together ought not to be expected.—but to return again to our subject.Those who thought 7. states competent to the ratification being very  restless under the loss of their motion, I proposed, on the 3d of January to meet them on middle ground, and therefore moved a resolution which  premised that there were but 7. states present who were unanimous for the ratification, but  that they differed in opinion on the question of competency, that those however in the negative were unwilling that any powers which it might be supposed they possessed should remain unexercised for the restoration of peace, provided it could be done saving their good faith, and without importing any opinion of Congress that 7. states were competent, and resolving that the treaty be ratified so far as they had power; that it should be transmitted to our ministers with instructions to keep it uncommunicated; to endeavor to obtain 3. months longer for exchange of ratifications; that they should be informed that so soon as 9. states shall be present a ratification by 9. shall be sent them; if this should get to them before the ultimate point of time for exchange, they were to use it, and not the other; if not, they were to offer the act of the 7. states in exchange, informing them the treaty had come to hand while Congress was not in session, that but 7. states were as yet assembled, and these had unanimously concurred in the ratification. this was debated on the 3d & 4th and on the 5th a vessel being to sail for England from this port (Annapolis) the House directed the President to write to our ministers accordingly.Jan. 14. Delegates from Connecticut having attended yesterday, and another from S. Carolina coming in this day, the treaty was ratified without a dissenting voice, and three instruments of ratification were ordered to be made out, one of which was sent by Colo Harmer, another by Colo Franks and the 3d transmitted to the Agent of marine to be forwarded by any good opportunity.Congress soon took up the consideration of their foreign relations. they deemed it necessary to get their commerce placed with every nation on a footing as favorable as that of other nations; and for this purpose to propose to each a distinct treaty of commerce. this act too would amount to an acknolegement by each of our independance, and of our reception into the fraternity of nations; which altho’, as possessing our station of right and in fact, we would not condescend to ask, we were not unwilling to furnish  opportunities for recieving their friendly salutations & welcome. with France the United Netherlands and Sweden we had already treaties of Commerce, but commissions were given for those countries also, should any amendments be thought necessary. the other states to which treaties were to be proposed were England, Hamburg, Saxony, Prussia, Denmark, Russia, Austria, Venice Rome, Naples, Tuscany, Sardinia, Genoa, Spain, Portugal, the Porte, Algiers, Tripoli, Tunis & Morocco.On the 7th of May Congress resolved that a Minister Plenipotentiary should be appointed in addition to mr Adams & Doctr Franklin for negociating treaties of commerce with foreign nations, and I was elected to that duty. I accordingly left Annapolis on the 11th took with me my elder daughter then at Philadelphia (the two  others being too young for the voyage) & proceeded to Boston in quest of a passage. while passing thro’ the different states, I made a point of informing myself of the state of the commerce of each, went on to New Hampshire with the same view and returned to Boston. from thence I sailed on the 5th of July in the Ceres a merchant ship of mr Nathaniel Tracey, bound to Cowes. he was himself a passenger, and, after a pleasant voyage of 19. days from land to land, we arrived at Cowes on the 26th. I was detained there a few days by the indisposition of my daughter. on the 30th we embarked for Havre, arrived there on the 31st left it the 3d of August, and arrived at Paris on the 6th. I called immediately on Doctr Franklin at Passy, communicated to him our charge, and we wrote to mr Adams, then at the Hague to join us at Paris.Before I had left America, that is to say in the year 1781. I had recieved a letter from M. de Marbois, of the French legation in Philadelphia, informing me he had been instructed by his government to obtain such statistical accounts of the different states of our Union, as might be useful for their information; and addressing to me a number of queries relative to the state of Virginia. I had always made it a practice whenever an opportunity occurred of obtaining any information of our country, which might be of use to me in any station public or private, to commit it to writing. these memoranda were on loose papers, bundled up without order; and difficult of recurrence when I had occasion for a particular one. I thought this a good occasion to embody their substance, which I did in the order of mr Marbois’ queries, so as to answer his wish and to arrange them for my own use. some friends to whom they were occasionally communicated wished for copies; but their volume rendering this too laborious by hand, I proposed to get a few printed for their gratification. I was asked such a price however as exceeded the importance of the object. on my arrival at Paris I found it could be done for a fourth of what I had been asked here. I therefore corrected and enlarged them, and had 200. copies printed, under the title of Notes on Virginia. I gave a very few copies to some particular persons in Europe, and sent the rest to my friends in America. an European copy, by the death of the owner, got into the hands of a bookseller, who engaged it’s translation, & when ready for the press, communicated his intentions & Manuscript to me, without any other permission than that of suggesting corrections. I never had seen so wretched an attempt at translation. interverted, abridged, mutilated, and often reversing the sense of the original, I found it a blotch of errors from beginning to end. I corrected some of the most material, and in that form it was printed in French. a London bookseller, on seeing the translation, requested me to permit him to print the English original. I thought it best to do so to let the world see that it was not really so bad as the French translation had made it appear. and this is the true history of that publication.Mr Adams soon joined us at Paris, & our first employment was to prepare a general form to be proposed to such nations as were disposed to treat with us. during the negociations for peace with the British Commissioner David Hartley, our  Commissioners had proposed, on the suggestion of Doctr Franklin, to insert an article exempting from capture by the public or private armed ships of either belligerent, when at war, all merchant vessels and their cargoes, employed merely in carrying on the commerce between nations. it was refused by England, and unwisely, in my opinion, for in the case of a war with us, their superior commerce places infinitely more at hazard on the ocean than 
ours; and as hawks 
abound in proportion to game, so our privateers would swarm in proportion to the wealth exposed to their prize, while theirs would be few for wants of subjects  of capture. we inserted this article in our form, with a provision against the molestation of fishermen, husbandmen, citizens unarmed and following their occupations in unfortified places, for the humane treatment of prisoners of war, the abolition of contraband of war, which exposes merchants vessels to such vexatious & ruinous detentions and abuses; and for the principle of free bottoms, free goods.In a conference with the Count de Vergennes, it was thought better to leave to legislative regulation on both sides such modifications of our commercial intercourse as would voluntarily flow from amicable dispositions. without urging, we sounded the ministers of the several European nations at the court of Versailles, on their dispositions towards mutual commerce, and the expediency of encouraging it by the protection of a treaty. old Frederic of Prussia met us cordially and without hesitation, and appointing the Baron de Thulemeyer, his minister at the Hague, to negociate with us, we communicated to him our Project, which with little alteration by the king, was soon concluded. Denmark and Tuscany entered also into negociations with us. other powers appearing indifferent we did not think it proper to press them. they seemed in fact to know little about us, but as rebels who had been successful in throwing off the yoke of the mother country. they were ignorant of our commerce, which has been always monopolised by England, and of the exchange of articles it might offer advantageously to both parties. they were inclined therefore to stand aloof until they could see better what relations might be usefully instituted with us. the negotiations therefore begun with Denmark & Tuscany we protracted designedly until our powers had expired; and abstained from making new propositions to others having no colonies; because our commerce being an exchange of raw for wrought materials, is a competent price for admission into the colonies of those possessing them: but were we to give it, without price, to others, all would claim it without price on the ordinary ground of gentis amicissimae.Mr Adams being appointed Min. Pleny of the US. to London, left us in June, and in July 1785. Dr Franklin returned to America, and I was appointed his successor at Paris. in Feb. 1786. mr Adams wrote to me pressingly to join him in London immediately, as he thought he discovered there some symptoms of better disposition towards us. Colo Smith, his Secretary of legation, was the bearer of his urgencies for my immediate attendance. I accordingly left Paris on the 1st of March, and on my arrival in London we agreed on a very summary form of treaty, proposing an exchange of citizenship for our citizens, our ships, and productions generally, except as to office. on my presentation as usual to the King and Queen, at their leveés, it was impossible for any thing to be more ungracious than their notice of mr Adams & myself. I saw at once that the ulcerations in the narrow mind of that mulish being left nothing to be expected on the subject of my attendance; and on the first conference with the Marquis of Carrmarthen, his Minister for foreign affairs, the distance and disinclination which he betrayed in his conversation, the vagueness & evasions of his answers to us, confirmed me in the belief of their aversion to have any thing to do with us. we delivered him however our Projet, mr Adams not despairing so much as I did of it’s effect. we afterwards, by one or more notes, requested his appointment of an interview and conference, which, without directly declining, he evaded by pretences of other pressing occupations for the moment. after staying there seven weeks, till within a few days of the expiration of our commission, I informed the Minister by note that my duties at Paris required my return to that place, and that I should with pleasure be the bearer of any commands to his Ambassador there. he answered that he had none, and wishing me a pleasant journey, I left London on the 26th & arrived at Paris the 30th of April.While in London we entered into negociations with the Chevalier Pinto Ambassador of Portugal at that place. the only article of difficulty between us was a stipulation that our bread stuff should be recieved in Portugal in the form of flour as well as of grain. he approved of it himself, but observed that several Nobles of great influence at their court were the owners of windmills in the neighborhood of Lisbon which depended much for their profits on manufacturing our wheat, and that this stipulation would endanger the whole treaty. he signed it however, & it’s fate was what he had candidly portended.My duties at Paris were confined to a few objects; the reciept of our whaleoils, salted fish, and salted meats on favorable terms, the admission of our rice on equal terms with that of Piedmont, Egypt & the Levant, a mitigation of the monopolies of our tobacco by the Farmers-general, and a free admission of our productions into their islands; where the principal commercial objects which required attention; and on these occasions I was powerfully aided by all the influence and the energies of the Marquis de la Fayette, who proved himself equally zealous for the friendship and welfare of both nations; and in justice I must also say that I found the government entirely disposed to befriend us on all occasions, and to yield us every indulgence not absolutely injurious to themselves. the Count de Vergennes had the reputation with our diplomatic corps of being wary & slippery in his diplomatic intercourse; and so he might be with those whom he knew to be slippery and doublefaced themselves. as he saw that I had no indirect views, practised no subtleties, meddled in no intrigues, pursued no concealed object, I found him as frank, as honorable, as easy of access to reason as any man with whom I had ever done business; and I must say the same for his successor Montmorin, one of the most honest and worthy of human beings.Our commerce in the Mediterranean was placed under early alarm by the capture of two of our vessels and crews by the Barbary cruisers. I was very unwilling that we should acquiesce in the European humiliation of paying a tribute to those lawless pirates, and endeavored to form an association of the powers subject to habitual depredations from them. I accordingly prepared and proposed to their ministers at Paris, for consultation with their governments, articles of a special confederation in the following form.‘Proposals for concerted operation among the powers at war with the Piratical States of Barbary.1. It is proposed that the several powers at war with the Piratical States of Barbary, or any two or more of them who shall be willing, shall enter into a convention to carry on their operations against those states, in concert, beginning with the Algerines.2. this Convention shall remain open to any other power who shall at any future time wish to accede to it; the parties reserving a right to prescribe the conditions of such accession, according to the circumstances existing at the time it shall be proposed.3. the object of the convention shall be to compel the pyratical states to perpetual peace, without price, & to guarantee that peace to each other.4. the operations for obtaining this peace shall be constant cruizes on their coast with a naval force now to be agreed on. it is not proposed that this force shall be so considerable as to be inconvenient to any party. it is believed that half a dozen frigates, with as many Tenders or Xebecs, one half of which shall be in cruize, while the other half is at rest, will suffice.5. the force agreed to be necessary shall be furnished by the parties in certain quotas now to be fixed; it being expected that each will be willing to contribute in such proportion as circumstances may render reasonable.6. as miscarriages often proceed from the want of harmony among officers of different nations, the parties shall now consider & decide whether it will not be better to contribute their quotas in money to be employed in fitting out, and keeping on duty, a single fleet of the force agreed on.7. the difficulties and delays too which will attend the management of these operations, if conducted by the parties themselves separately, distant as their courts may be from one another, and incapable of meeting in consultation, suggest a question whether it will not be better for them to give full powers for that purpose to their Ambassador or other minister resident at some one court of Europe, who shall form a Committee or Council for carrying this convention into effect; wherein the vote of each member shall be computed in the proportion  to the quota of his sovereign, and the Majority so computed shall prevail in all questions within the view of this Convention. the court of Versailles is proposed, on account of it’s neighborhood to the Mediterranean, and because all those powers are represented there who are likely to become parties to this convention.8. to save to that council the embarrasment of personal sollicitations for office, and to assure the parties that their contributions will be applied solely to the object for which they are destined, there shall be no establishment of officers for the said Council, such as Commis, Secretaries, or of any other kind, with either salaries or perquisites, nor any other lucrative appointments but such whose functions are to be 
exercised on board the sd vessels.9. Should war arise between any two of the parties to this convention it shall not extend to this enterprize, nor interrupt it; but as to this they shall be reputed at peace.10. When Algiers shall be reduced to peace, the other pyratical states, if they refuse to discontinue their pyracies shall become the objects of this convention, either successively, or together as shall seem best.11. Where this convention would interfere with treaties actually existing between any of the parties and of the sd states of Barbary, the treaty shall prevail, and such party shall be allowed to withdraw from the operations against that state.’Spain had just concluded a treaty with Algiers at the expence of 3. millions of Dollars, and did not like to relinquish the benefit of that until the other party should fail in their observance of it. Portugal, Naples, the two Sicilies, Venice, Malta Denmark and Sweden were favorably disposed to such an association; but their representatives at Paris expressed apprehensions that France would interfere, and either openly or secretly support the Barbary powers; and they required that I should ascertain the disposition of the Count de Vergennes on the subject. I had before taken occasion to inform him of what we were proposing, and therefore did not think it proper to insinuate any doubt of the fair conduct  of his government; but stating our propositions, I mentioned the apprehensions entertained by us that England would interfere in behalf of those pyratical governments. ‘she dares not do it’ said he. I pressed it no further. the other Agents were satisfied with this indication of his sentiments, and nothing was now wanting to bring it into direct and formal consideration, but the assent  of our government, and their authority to make the formal proposition. I communicated  to them the favorable prospect of protecting our commerce from the Barbary depredations, and for such a continuance of time as, by an exclusion of them from the sea, to change their habits & characters from a predatory to an agricultural people: towards which however it was expected they would contribute a frigate, and it’s expences to be in constant cruize. but they were in no condition to make any such engagement. their recommendatory powers for obtaining contributions were so openly neglected by the several states that they declined an engagement which they were conscious they could not fulfill with punctuality; and so it fell through.In 1786. while at Paris I became acquainted with John Ledyard of Connecticut, a man of genius, of some science, and of fearless courage, & enterprize. he had accompanied Capt Cook in his voyage to the Pacific, had distinguished himself on several occasions by an unrivalled intrepidity, and published an account of that voyage with details unfavorable to  Cook’s deportment towards the savages, and lessening our regrets at his fate. Ledyard had come to Paris in the hope of forming a company to engage in the fur trade of the Western coast of America. he was disappointed in this, and being out of business, and of a roaming, restless character, I suggested to him the enterprize of exploring the Western part of our continent, by passing thro’ St Petersburg to Kamschatka, procuring a passage thence in some of the Russian vessels to Nortka sound, whence he might make his way across the Continent to America; and I undertook to have the permission of the Empress of Russia solicited. he eagerly embraced the proposition, and M. de Simoulin, the Russian Ambassador, and more particularly  Baron Grimm the special correspondent of the Empress, solicited her permission for him to pass thro’ her dominions to the Western coast of America. and here I must correct a material error which I have committed in another place to the prejudice of the Empress. in writing some Notes of the life of Capt Lewis, prefixed to his expedition to the Pacific, I stated that the Empress gave the permission asked, & afterwards retracted it. this Idea, after a lapse of 26. years, had so insinuated itself into my mind, that I committed it to paper without the least suspicion of error. yet I find, on recurring to my letters of that date that the Empress refused permission at once, considering the enterprise as entirely chimerical. but Ledyard would not relinquish it, persuading himself that by proceeding to St Petersburg he could satisfy the Empress of it’s practicability and obtain her permission. he went accordingly, but she was absent on a visit to some distant part of her dominion, and he pursued his course to within 200. miles of Kamschatka, where he was overtaken by an arrest from the Empress, brought back to Poland, and there dismissed. I must therefore in justice, acquit the Empress of ever having for a moment countenances, even by the  indulgence of an innocent passage thro’ her territories this interesting enterprize.The pecuniary distress of France produced this year a measure of which there had been no example for near two centuries, & the consequences of which, good and evil, are not yet calculable. for it’s remote causes we must go a little back.Celebrated writers of France and England had already sketched good principles on the subject of government. yet the American revolution  seems first to have awakened the thinking part of the French nation in general from the sleep of despotism in which they were sunk. the officers too who had been to America, were mostly young men, less shackled by habit and prejudice, and more ready to assent to the suggestions of common sense, & feeling of common rights. they came back with new ideas & impressions. the press, notwithstanding it’s shackles, began to disseminate them. conversation assumed new freedoms. politics became the theme of all societies, male and female, and a very extensive & zealous party was formed which acquired the appellation of the Patriotic party, who, sensible of the abusive government under which they lived; sighed for occasions of reforming it. this partly comprehended all the honesty of the kingdom sufficiently at it’s leisure to think, the men of letters, the easy Bourgeois, the young nobility partly from reflection, partly from mode, for these sentiments became a matter of mode, and as such united most of the young women to the party. happily for the Nation, it happened at the same  moment that the dissipations of the Queen and court, the abuses of the pension-list, and delapidations in the administration of every branch of the finances, had exhausted the treasures and credit of the nation, insomuch that it’s most necessary functions were paralysed. to reform these abuses would have overset the minister; to impose new taxes by the authority of the King was known to be impossible from the determined opposition of the parliament to their enregistry. no resource remained then but to appeal to the nation. he advised therefore the call of an assembly of the most distinguished characters of the nation, in the hope that by promises of various and valuable improvements in the organisation and regimen of the government, they would be induced to authorise new taxes, to controul the opposition of the parliament, and to raise the annual revenue to the level of expenditures. an Assembly of Notables therefore, about 150. in number named by the king, convened on the 22d of Feb. the minister (Calonne) stated to them that the annual excess of expences beyond the revenue, when Louis XVI. came to the throne, was 37. millions of livres; that 440. millns had been borrowed to reestablish the navy, that the American war had cost them 1440. Millns (256 Mills of Dollars) and that the interest of these sums, with other increased expences had added 40. Millns more to the annual deficit. (but a subseqt and more candid  estimate made it  56.  Millns) he proffered them an universal redress of grievances, laid open those grievances fully, pointed out sound remedies, and covering his canvas with objects of this magnitude, the deficit dwindled to a little accessory, scarcely attracting attention. the persons chosen were the most able & independant characters in the kingdom, and their support, if it could be obtained, would be enough for him. they improved the occasion of redressing their grievances, and agreed that the public wants should be relieved; but went into an examination of the causes of them. it was supposed that Calonnes was conscious that his account could not bear examination; and it was said and believed that he asked of the king to send 4. members to the Bastile, of whom the M. de la Fayette was one, to banish 20. others, & 2. of his ministers. the king found it shorter to banish him. his successor went on in full concert with the assembly. the result was an augmentation of the revenue a promise of economics in it’s expenditure, of an annual settlement of the public accounts before a council, which the Comptroller, having 
been heretofore 
obliged to settle 
only with the king in person,  of course never settled at all; an acknolegement that the king could not lay a new tax, a reformation of the criminal laws abolition of torture, suppression of Corvées, reformation of the Gabettes, removal of the interior custom houses, free commerce of grain internal & external, and the establishment of Provincial assemblies; which all together constituted a great mass of improvement in the condition of the nation. the establishment of the Provincial assemblies was in itself a fundamental improvement. they would be of the choice of the people, one third renewed every year, in those provinces where there are no states, that is to say over about three fourths of the kingdom. they would be partly an Executive themselves, & partly an Executive council to the Intendant, to whom the Executive power, in his province had been heretofore entirely delegated. chosen by the people, they would soften the execution of hard laws, & having a right of representation to the king, they would censure bad laws, suggest good ones, expose abuses, and their representatives, when united, would command respect. to the other advantages might be added the precedent itself of calling the Assemblée des Notables, which would perhaps grow into habit. the hope was that the improvements thus promised would be carried into effect, that they would be maintained during the present reign, & that that would be long enough for them to take some root in the constitution, so that they might come to be considered as a part of that, and be protected by time, and the attachment of the Nation.The Count de Vergennes had died a few days before the meeting of the Assembly, & the Count de Montmorin had been named minister of foreign affairs in his place. Villadovil succeeded Calonnes as Comptroller general, & Lomenie de Bryenne, Archbishop of Thoulouse, afterwards of Sens, & ultimately Cardinal Lomenie, was named Minister principal, with whom the other ministers were to transact the business of their departments, heretofore done with the king in person, and the Duke de Nivernois, and M. de Malesherbes were called to the council. on the nomination of the Minister principal the Marshals de Segur & de Castries retired from the departments of War & Marine, unwilling to act subordinately, or to share the blame of proceedings taken out of their direction. they were succeeded by the Count de Brienne, brother of the Prime minister, and the Marquis de la Luzerne, brother to him who had been Minister in the United States.A dislocated wrist, unsuccesfully set, occasioned advice from my Surgeon to try the mineral waters of Aix in Provence as a correborant. I left Paris for that place therefore on the 20th of Feb. and proceeded up the Seine, thro’ Champagne & Burgundy, and down the Rhone thro’ the Beaujolais by Lyons, Avignon, Nismes to Aix. where finding on trial no benefit from the waters, I concluded to visit the rice country of Piedmont, to see if any thing might be learnt there to benefit the rivalship of our Carolina rice with that, and thence to make a tour of the seaport towns of France, along it’s Southern and Western coast, to inform myself if any thing could be done to favor our commerce with them. from Aix therefore I took my route by Marseilles, Toulon, Hieres, Nice, across the Col de Fende, by Coni, Turin, Vercelli, Novara, Milan, Pavia, Novi, Genoa. thence returning along the coast by Savona, Noli, Albenga, Onaglia, Monaco, Nice, Antibes, Frejus, Aix, Marseille, Avignon, Nismes, Montpellier, Frontignan, Cette, Agle, and along the canal of Languedoc by Bexieres, Norbonne, Carcassonne, Costalnaudari, thro’ the souterrain of St Feriol and back by Castalnaudari, to Toulouse, thence to Montauben & down the Gerronne by Langon to Bordeaux. thence to Rochefort, la Rochelle, Nantes, L’Orient, then back by Rennes to Nantes, and up the Loire by Angers, Tours, Amboise, Blois to Orleans, thence direct to Paris where I arrived on the 10th of June. soon after my return from this journey to wit, about the latter part of July, I recieved my younger daughter Maria from Virginia by the way of London, the youngest having died some time before.The treasonable perfidy of the Prince of Orange, Stadtholder & Captain General of the United Netherlands, in the war which England waged against them for entering into a treaty of commerce with the US. is known to all. as their Executive officer, charged with the conduct of the war, he contrived to baffle all the measures of the States General, to dislocate all their military plans, & played false into the hands of England and against his own country on every possible occasion, confident in her protection, and in that of the King of Prussia, brother to his Princess. the States General indignant at this patricidal conduct applied to France for aid, according to the stipulations of the treaty concluded with her in 85. it was assured to them, readily, and in cordial terms, in a letter from the Ct de Vergennes to the Marquis de Verac, Ambassador of France at the Hague, of which the following is an extract.‘Extrait de la depeche de Monsr le Comte de Vergennes à Monsr le Marquis de Verac, Ambassadeur de France á la Hage du 1er Mars. 1786.Le roi concourrere, autant qu’il sera en son pouvoir, au succes de la chose, et vous inviterer desapart les patriotes de lui communiquer leurs vives, leur plans, et leurs envieux. vous les assurerer que le roi prend un interêt veritable à leurs personnes comme à leur cause, et qu’ils peuvent compter sur sa protection. ils doivent y compter d’autant plus, Monsieur, que nous ne dissimulons pas que si Monsr le Stadhoulder reprend son ancienne influence, le system Anglois ne tardera pas de prevailoir, et que notre alliance deviendroit un etre de raison. les Patriotes sentiront facilement que cette position seroit incompatible avec la dignité, comme avec la consideration de sa Majesté. mais dans le cas, Monsieur, out les chass des Patriotes auroient à craindre une scission, ils auroientle temps suffisant pour ramener cause de leurs amis que les Anglomanes ont agarés, et preparer les choses de manicre que la question de nouveau mise en deliberation soit decidé salon leurs desirs. dans cette hypothese, le roi vous autorise à agir de concert avec eux. de suivre le direction qu’ils jugeront devoir vous donner; et d’employer tous les moyens pour augmenter la nombre des partisans de la bonne cause. il me reste, Monsieur, il me reste, Monsieur de vous parler de la sureté personelle des patriotes. vous les assurer que dans tout etat de cause, le roi les prend sous sa protection immediate, et vous ferez connoitre partout ou vous lejugerer necessaire, qu sa Majesté regarderoit comme une offense personelle tout ce qu’on entre prendroit contre leur liberté. il est à presumer que ca langage, tenu avec energie. en imposera à l’audace des Anglomanes et que Monsr le Prince de Nassau croira courir quelque risque en provoquent le ressentiment de sa Majesté.’This letter was communicated  by the Patriots to me when at Amsterdam in 1788. and a copy sent by me to mr Jay in my letter to him of Mar. 16. 1778The object of the Patriots was to establish a representative and republican government. the majority of the States general were with them, but the majority of the populace of the towns was with the Prince of Orange; and that populace was plaid off with great effect by the triumvirate ofHarris the English Ambassador afterwards Ld Malmesbury, the Prince of Orange,  this was cut out by intention the information reinserted the last literation. a stupid man, but the Princess as much a man as either of her colleagues, in audaciousness, in enterprise, & in the thirst of domination. by these the mobs of the Hague were excited against the members of the States general, their persons were insulted & endangered in the streets. the sanctuary of their houses was violated, and the Prince whose function & duty it was to repress and punish these violations of order, took no steps for that purpose. the States General, for their own protection were therefore obliged to place their militia under the command of a Committee. the Prince filled the courts of London and Berlin with complaints at this usurpation of his prerogatives, and forgetting that he was but the first servant of a republic, marched his regular troops against the city of Utrecht, where the States were in session. they were repulsed by the militia. his interests now became marshalled with those of the public enemy & against his own country. the States therefore, exercising their rights of sovereignty, deprived him of all his powers.The great Frederic had died in August 86.  he had never intended to break with France in support of the Prince of Orange during the illness of which he died, he had thro’ the Duke of Brunswick declared to the Marquis de la Fayette, who was then at Berlin, that he meant not to support the English interest in Holland: that he might assure the government of France his only wish was that some honorable place in the Constitution should be reserved for the Stadtholder and his children, and that he would take no part in the quarrel unless an entire abolition of the 
Stadthoulderate 
should be attempted. but his place was 
now occupied by Frederic William, his great nephew, a man of little understanding, much caprice, & very inconsiderate: and the Princess his sister, altho’ her husband was in arms against the legitimate authorities of the country, attempting to go to Amsterdam for the purpose of exciting the mobs of that place, and being refused permission to pass a military post on the way, he put the Duke of Brunswick at the head of 20,000 men, and made demonstrations of marching on Holland. the King of France hereupon declared, by his Chargé des affaires in Holland that if the Prussian troops continued to menace Holland with an invasion, his majesty, in quality of Ally, was determined to succour that province. in answer to this Eden gave official information to Count Montmorin, that England must consider as at an end, it’s convention with France relative to giving notice of it’s naval armaments and that she was arming generally. war being now imminent, Eden questioned me on the effect of our treaty with France in the case of war, & what might be our dispositions? I told him frankly and without hesitation that our dispositions would be neutral, and that I thought it would be the interest of both these powers that we should be so; because it would relieve both from all anziety as to feeding their W. India islands. that England too, by suffering us to remain so, would avoid a heavy land-war on our continent, which might very much cripple her proceedings elsewhere: that our treaty indeed obliged us to recieve into our ports the armed vessels of France, with their prizes, and to refuse admission to the prizes made on her by her enemies: that there was a clause also by which we guarantied to France her American possessions, which might perhaps force us into the war, if these are attacked.’ ‘then it will be war, said he, for they will assuredly be attacked.’ Lisbon, at Madrid, about the same time, made the same enquiries of Carmichael. the government of France then declared a determination to form a camp of observation at Givet, commenced arming her marine, and named the Bailli de Suffreir their Generalissimo on the Ocean.  she secretly engaged also in negociations with Russia, Austria, & Spain to form a quadruple alliance. the Duke of Brunswick having advanced to the confines of Holland, sent some of his officers to Givet to reconnoitre the state of things there, and report them to him. he said afterwards that ‘if there had been only a few tents at that place, he should have not advanced further, for that the king would not merely for the interest of his sister, engage in a war with France’. but  believing that there was not a single company there, he  boldly entered the country took their towns as fast as he presented  himself before them, and advanced on Utrecht. the States had appointed the Rhingrave of Salm their Commander in chief, a prince without talents, without courage, and without principle. he might have held out in Utrecht for a considerable time, but he surrendered the place without firing a gun, literally run away & hid himself so that for months it was not known what was become of him. Amsterdam was then attacked and capitulated. in the mean time the negociation for the quadruple alliance were proceeding favorably. but the secrecy with which they were attempted to be conducted, was penetrated by Fraser, Chargé des affaires of England at St Petersburg, who instantly notified his court, and gave the alarm to Prussia. the king saw at once what would be his situation between the jaws of France, Austria and Russia. in great dismay he besought the court of London not to abandon him, sent Alvensleben to Paris to explain and soothe, and England thro’ the D. of Dorset and Eden, renewed her conferences for accomodation. the Archbishop, who shuddered at the idea of war, and preferred a peaceful surrender of right to an armed vindication of it, recieved them with open arms, entered into cordial conferences, and a declaration, and counterdeclaration were cooked up at Versailles and sent to London for approbation. they were approved there, reached Paris at 1. aclock of the 27th and were signed that night  at Versailles. it was said and believed at Paris that M. de Montmorin, literally, ‘pleuroit comme un enfant,’ when obliged to sign this Counterdeclaration:  so distressed was he by the dishonor of sacrificing the Patriots after assurances to so so solemn of protection, and absolute encouragement to proceed. the Prince of Orange was reinstated in all his powers, now become regal, a great emigration of the Patriots took place, all were deprived of office, many exiled, and their property confiscated. they were recieved in France, and subsisted for some time on her bounty. thus fell Holland, by the treachery of her chief, from her honorable indepedance to become a province of England, and so also her Stadthoulder from the high station of the first citizen of a free republic, to be the servile Viceroy of a foreign sovereign. and this was effected by a mere scene of bullying & demonstration, not one of the parties, France England or Prussia having ever really meant to encounter actual war for the interests of the Prince of Orange. but it had all the effect of a real and decisive war.Our first essay in America to establish a federative government had fallen, on trial, very short of it’s object. during the war of Indepedance, while the pressure of an external enemy hooped us together, and their enterprises kept us necessarily on the alert, the spirit of the people, excited by danger, was a supplement to the Confederation, and urged them to zealous exertions, whether claimed by that instrument, or not. but when peace and safety were restored, and every man became engaged in useful and profitable occupation, less attention was paid to the calls of Congress. the fundamental defect of the Confederation was that Congress was not authorised to act immediately on the people, & by it’s own officers. their power was only requisitory, and these requisitions were addressed to the several legislatures, to be by them carried into execution, without other coercion than the moral principle of duty. this allowed in fact a negative to every legislature, on every measure proposed by Congress, a negative so frequently exercised in practice as to benumb the action of the federal government and to render it inefficient in it’s general objects, & more especially in pecuniary and foreign concerns. the want too of a separation of the legislative, executive & judiciary functions worked disadvantageously in practice. yet this state of things afforded a happy augury of the future march of our confederacy, when it was seen that the good sense and good dispositions of the people, as soon as they percieved the incompetence of their first compact, instead of leaving it’s correction to insurrection and civil war, agreed with one voice to elect deputies to a general convention, who should peaceably meet and agree on such a constitution as ‘would ensure peace, justice, liberty, the common defence & general welfare.’This Convention met at Philadelphia on the 25th of May ’87. it sate with closed doors, and kept all it’s proceedings secret, until it’s dissolution on the 17th of September, when the results of their labors were published all together. I recieved a copy early in November, and read and contemplated it’s provisions with great satisfaction. as not a member of the Convention however, nor probably a single citizen of the Union, had approved it in all it’s parts, so I too found articles which I thought objectionable. the absence of express declarations ensuring freedom of religion, freedom of the press, freedom of the person under the uninterrupted protection of the Habeas corpus, & trial by jury in civil, as well as in criminal cases excited my jealousy; and the re-eligibility of the President for life, I quite disapproved. I expressed freely in letters to my friends, and most particularly to mr Madison & Genl Washington, my approbations and objections. how the good should be secured, and the ill brought to rights was the difficulty. to refer it back to a new Convention might endanger the loss of the whole. my first idea was that the 9. states first acting should accept it unconditionally; and thus secure what in it was good, and that the 4. last should accept on the previous condition that certain amendments should be agreed to. but a better course was devised of accepting the whole and trusting that the good sense, & honest intentions of our citizens would make the alterations which should be deemed necessary. accordingly all accepted, 6. without objection, and 7. with recommendations of specified amendments. those respecting the press, page 58 endspage 59 was confirmed by the house senate as July 26. referred to the committee of details, reported favorably by them, and changed to the present form by final vote on the last day but one only of their session. of this change three states expressed their disapprobation, N. York by recommending an amendment that the President should not be eligible a third time, and Virginia and N. Carolina that he should not be capable of serving more than 8. in any term of 16 years.page 60 continues from page 58 text religion, & juries, with several others, of great value, were accordingly made; but the Habeas corpus was left to the discretion of Congress, and the amendment against the 
reeligibility of the President was not proposed by 
that body. my 
fears of that 
feature were founded on the importance of the office, on the fierce contentions it might excite among ourselves, if continuable for life, and the dangers of interference either with money or arms, by foreign nations, to whom the choice of an American President might become interesting. examples of this abounded in history; in the case of the Roman emperors for instance, of the Popes while of any significance, of the German emperors, the kings of Poland, & the Days of Barbary. I had observed too in the feudal History, and in the recent instance particularly of the Stadtholder of Holland, how easily offices or tenures for life slid into inheritances. my wish therefore was that the President should be elected for 7. years & be ineligible afterwards. this term I thought sufficient to enable him, with the concurrence of the legislature, to carry thro’ and establish any system of improvement he should propose for the general good. but the practice adopted I think is better allowing his continuance for 8. years with a liability to be dropped at half-way of the term, making that a period of probation. that his continuance should be restrained to 7. years was the opinion of the Convention at an early stage of it’s session, when it voted that term by a majority of 8. against 2. and by a simple majority that he should be ineligible a second time this opinion Etc. and altho’ this amendment has not been made in form, yet practice seems to have established it. the example of 4. Presidents voluntarily retiring at the end of their 8th year, & the progress of public opinion that the principle is salutary, have given it in practice the force of precedent & usage; insomuch that should a President consent to be a candidate for a 3d election, I trust he would be rejected in this demonstration of ambitious views.But there was another amendment of which none of us thought at the time and in the omission of which lurks the germ which is to destroy this happy combination of National powers in the General government for matters of National concern, and independent powers in the states for what concerns the states severally. in England it was a great point gained at the Revolution, that the commissions of the judges, which had hitherto been during pleasure, should thenceforth be made during good behavior. a judiciary dependant on the will of the king had proved itself the most oppressive of all tools in the hands of that magistrate. nothing then could be more salutary than a change there to the tenure of good behavior; and the question of good behavior left to the vote of a simple majority in the two houses of parliament. before the revolution we were all good English whigs, cordial in their free principles, and in their jealousies of their executive magistrate. these jealousies are very apparent in all our state constitutions; and, in the general government in this instance, we have gone even beyond the English caution, by requiring a vote of two thirds of each house to remove in one of the Houses for removing a judge; a vote so impossible where any defence is made, before men of ordinary prejudices & passions, that our judges are effectually independant of the nation. but this ought not to be. I would not indeed make them dependant on the Executive authority, as they formerly were in England; but I deem it indispensable to the continuence of this government that they should be submitted to some practical & impartial controul: and that this, to be impartial, must be compounded of a mixture of state and federal authorities. it is not enough that honest men are appointed judges. all know the influence of interest on the mind of man, and how unconsciously his judgment is warped by that influence. to this bias add that of the esprit de corps, of their peculiar maxim and creed that ‘it is the office of a good judge to enlarge his jurisdiction,’ and the absence of responsibility, and how can we expect impartial decision between the General government, of which they are themselves so eminent a part, and an individual state from which they have nothing to hope or fear. we have seen too that, contrary to all correct example; they are in the habit of going out of the question before them, to throw an anchor ahead and grapple further hold for future advances of power. they are then in fact the corps of sappers & miners, steadily working to undermine the independant rights of the states, & to consolidate all power in the hands of that government in which they have so important a freehold estate. but it is not by the consolidation, or concentration of powers, but by their distribution, that good government is effected. were not this great country already divided into states, that division must be made, that each might do for itself what concerns itself directly, and what it can so much better do than a distant authority. every state again is divided into counties, each to take care of what lies within it’s local bounds; each county again into townships or wards, to manage minuter details; and every ward into farms, to be governed each by it’s individual proprietor. were we directed from Washington when to sow, & when to reap, we should soon want bread. it is by this partition of cares, descending in gradation from general to particular that the mass of human affairs may be best managed for the good and prosperity of all. I repeat that I do not charge the judges with wilful and ill intentioned error; but honest error must be arrested where it’s toleration leads to public ruin. as, for the safety of society, we commit honest Maniacs to Bedlam, so judges should be withdrawn from their bench, whose erroneous biases are leading us to dissolution. it may indeed injure them in fame or in fortune; but it saves the republic, which is the first and supreme law.Among the debilities of the government of the Confederation, no one was more distinguished or more distressing than the utter impossibility of obtaining, from the states, the monies necessary for payment of debts, or even for the ordinary expences of the government. some contributed a little, some less, & some nothing, and the last furnished at length an excuse for the first to do nothing also. mr Adams, while residing at the Hague, had a general authority to borrow what sums might be requisite for ordinary & necessary expences. interest on the public debt, and the maintenance of the diplomatic establishment in Europe, had been habitually provided in this way. he was now elected Vicepresident of the US. was soon to return to America, and had referred our bankers to me for future council on our affairs in their hands. but I had no powers, no instructions, no means, and no familiarity with the subject. it had always been exclusively under his management, except as to occasional and partial deposits in the hands of mr Grand, banker in Paris, for special and local purposes. these last had been exhausted for some time, and I had fervently pressed the Treasury board to replenish this particular deposit; as mr Grand now refused to make further advances. they answered candidly that no funds could be obtained until the new government should get into action, and have time to make it’s arrangements. mr Adams had recieved his appointment to the court of London while engaged at Paris, with Dr Franklin and myself, in the negociations under our joint commissions. he had repaired thence to London, without returning to the Hague to take leave of that government. he thought it necessary however to do so now, before he should leave Europe, and accordingly went there. I learned his departure from London by a letter from mrs adams recieved on the very day on which he would arrive at the Hague. a consultation with him, & some provision for the future was indispensable, while we could yet be availed of his powers. for when they would be gone, we should be without resource. I was daily dunned by a company who had formerly made a small loan to the US. the principal of which was now become due; and our bankers in Amsterdam had notified me that the interest on our general debt would be expected in June; that if we failed to pay it, it would be deemed an act of bankruptcy and would effectually destroy the credit of the US. and all future prospect of obtaining money there; that the loan they had been authorised to open, of which a third only was filled, had now ceased to get forward, and rendered desperate that hope of resource. I saw that there was not a moment to lose, and set out for the Hague on the 2d morning after recieving the information of mr Adams’s journey. I went the direct road by Louvres, Senlis, Roye, Pont St Maxence, Bois le duc, Gournay Perronne, Cambray, Bouchain, Valenciennes, Mons, Bruxelles, Malines, Antwerp, Mordick, and Rotterdam, to the Hague, where I happily found mr Adams. he concurred with me at once in opinion that something must be done, and that we ought to risk ourselves on doing it without instructions, to save the credit of the US. we foresaw that before the new government could be adopted, assembled, establish it’s financial system, get the money into the treasury, and place it in Europe, considerable time would elapse; that therefore we had better provide at once for the years 88. 89. & 90. in order to place our government at it’s ease, and our credit in security, during that trying interval. we set out therefore  by the way of Leyden for Amsterdam, where we arrived on the 10th I had prepared an estimate shewing thatflorinsthere would be necessary for the year88.531,937–1089.538,54090.473,540Total1,544,017–10flor.to meet this the bankers had in hand79,268–2–8& the unsold bonds would yield542,800622,068–2–8leaving a deficit of921,949–7–4we proposed then to borrow a million yield920,000which would leave a small deficiency of1,949–7–4Mr Adams accordingly executed 1000. bonds for 1000. florins each, and deposited them in the hands of our bankers, with instructions however not to issue them until Congress should ratify the measure. this done, he returned to London, and I set out for Paris; and as nothing urgent forbade it, I determined to return along the banks of the Rhine to Strasburg, and thence strike off to Paris. I accordingly left Amsterdam on the 30th of March, and proceeded by Utrecht, Nimeguen, Cleves, Duysberg, Duseldorff, Cologne, Bonne, Coblentz, Nassau, Hocheim, Frankfort & an excursion to Hanau, then to Mayence and an excursion to Rudesheim, & Johansberg; then by Oppenheim, Worms and Manheim and an excursion to Heidelberg, then by Spire, Carlsruh, Rastadt & Kelh to Strasburg, where I arrived Apr. 16. and proceeded again on the 18th by Phalsbourg, Fenestrange, Dieuze, Moyenvie, Nancy, Toul, Ligny, Barledue, St Diziers, Vitory, Chalons sur Marne, Epernay, Chateau Thierni, Meaux, to Paris where I arrived on the 23d of April; and I had the satisfaction to reflect that by this journey, our credit was secured, the new government was placed at ease for two years to come, and that as well as myself were relieved from the torment of incessant duns, whose just complaints could not be silenced by any means within our power.A Consular Convention had been agreed on in 84. between Dr Franklin and the French government containing several articles so entirely inconsistent with the laws of the several states, and the general spirit of our citizens, that Congress withheld their ratification, and sent it back to me with instructions to get those articles expunged or modified so as to render them compatible with our laws. the minister retired unwillingly from these concessions, which indeed authorised the exercise of powers very offensive in a free state. after much discussion it was reformed in a considerable degree, and the Convention was signed by the Count Montmorin and myself, on the 14th of Nov. 88 not indeed such as I would have wished; but such as could be obtained with good humor & friendship.On my return from Holland, I had found Paris in high fermentation still as I had left it. had the Archbishop, on the close of the assembly of Notables, immediately carried into operation the measures contemplated, it was believed they would all have been registered by the parliament. but he was slow, presented his edicts, one after another, & at considerable intervals of time, which gave time for the feelings excited by the proceedings of the Notables to cool off, new claims to be advanced, and a pressure to arise for a fixed constitution, not subject to changes at the will of the king. nor should we wonder at this pressure when we consider the monstrous abuses of power under which this people were ground to powder, when we pass in review the weight of their taxes, and inequality of their distribution;the oppressions of the tythes, of the tailles, the corvées, the gabelles, the forms & 
barriers;the shackleson Commerce by Monopolies;on Industry by gilds & corporations;on the freedomof conscience, of thought, and of speech;of the Press by the Censure; andof person by letters de Cachet.the cruelty of the criminal code generally, the atrocities of the Rack, venality of judges, and their partialities to the rich;the Monopoly of Military honors by the Noblesse;the enormous expences of the Queen, the princes & the Court;the prodigalities of pensions;& the riches, luxury, indolence & immorality of the clergy.surely under such a mess of misrule and oppression, a people might justly press for thoro’ reformation, and might even dismount their rough shod riders, & leave them to walk on their own legs. the edicts relative to the Corvées & free circulation of grain, were first presented to the parliament and registered. but those for the import territorial, & stamp tax, offered sometime after, were refused by the parliament, which proposed a call of the States General as alone competent to their authorisation. their refusal produced a Bed of justice, and their exile to Troyes. the Advocates however  refusing to attend them, a suspension in the administration of justice took place. the Parliament held out for awhile, but the ennui of their exile and absence from Paris begun at length to be felt, and some dispositions for compromise to appear. on their consent therefore to prolong some of the former taxes, they were recalled from exile, the King met them in session Nov. 19. 87. promised to call the States General in the year 92. and a majority expressed their assent to register an edict for successive and annual loans from 1788. to 92. but a protest being entered by the Duke of Orleans and this encoraging others in a disposition to retract, the King ordered peremptorily the registry of the edict, and left the assembly abruptly. the parliament immediately protested that the votes for the enregistry had not been legally taken, and that they gave no sanction to the loans proposed. this was enough to discredit and defeat them. hereupon issues another edict for the establishment of a couer pleniere, and the suspension of all the parliaments in the kingdom. this being opposed as might be expected by reclamations from all the parliaments & provinces, the King gave way and by an edict of July 5. 86 renounced his Cour pleniere, & promised the States General for the 1st of May of the ensuing year: and the Archbishop finding the times beyond his faculties, accepted the promise of a Cardinal’s hat, was removed [Sep. 88] from the ministry, and mr Necker was called to the department of finance. the innocent rejoicings of the people of Paris on this change provoked the interference of an officer of the city guards, whose order for their dispersion not being obeyed, he charged them with fixed bayonets, killed two or three, and wounded many. this dispersed them for the moment; but they collected the next day in great numbers, burnt 10. or 12. guard houses, killed two or three of the guards, & lost 6. or 8. more of their own number. the city was hereupon put under martial law, and after awhile the tumult subsided. the effect of this change of ministers, and the promise of the States General at an early day, tranquilised the nation. but two great questions now occurred. 1. What proportion shall the number of deputies of the tiers etat bear to those of the Nobles and Clergy? and 2. shall they sit in the same, or in distinct apartments? Mr Necker, desirous of avoiding himself these knotty questions, proposed a second call of the same Notables, and that their advice should be asked on the subject. they met Nov. 9. 88. and, by five bureaux against one, the recommended the forms of the States General of 1614. wherein the houses were separate, and voted by orders, not by persons. but the whole nation declaring at once against this, and that the tiers etat should be, in numbers, equal to both the other orders, and the Parliament deciding for the same proportion, it was determined so to be, by a declaration of Dec. 27. 88. a Report of mr Necker to the King. of about the same date, contained other very important concessions. 1. that the King could neither lay a new tax, nor prolong an old one. 2. it expressed a readiness to agree on the periodical meeting of the States. 3. to consult on the necessary restriction on letters de Cachet. and 4. how far the Press might be made free. 5. it admits that the States are to appropriate the public money; and 6. that Ministers shall be responsible for public expenditures. and these concessions came from the very heart of the king. he had not a wish but for the good of the nation, and for that object no personal sacrifice would ever have cost him a moment’s regret. but his mind was weakness itself, his constitution timid, his judment null, and without sufficient firmness even to stand by the faith of his word. his queen too, haughty and bearing no contradiction, had an absolute ascendancy over him; and around her were rallied the king’s brother d’Artois, the court generalles, and the aristocratic part of his ministers, particularly Breteuil, Broglio, Vauguyon, Foulon, Luzerne, men whose principles of government were those of the age of Louis XIV. against this host the good counsels of Necker, Montmorin, St Priest, altho’ in unison with the wishes of the king himself, were of little avail. the resolutions of the morning formed under their advice, would be reversed in the evening by the influence of the Queen & court. but the hand of heaven weighed heavily indeed on the machinations of this junto; producing collateral incidents, not arising out of the case, yet powerfully co-exciting the nation to force a regeneration of it’s government, and overwhelming with accumulated difficulties this liberticide resistance. for, while laboring under the want of money for even ordinary purposes, in a government which required a million of livres a day, and driven to the last ditch by the universal call for liberty, there came on a winter of such severe cold, as was without example in the memory of man, nor in the written records of history. the Mercury was at times 50° below the freezing point of Farenheit and 22° below that of Reaumur. all out-door labor was suspended, and the poor, without the wages of labor, were of course without either bread or fuel. the government found it’s necessities aggravated by that of procuring immense quantities of fire-wood, and of keeping great fires at all the cross-streets, around which the people gathered in crouds to avoid perishing with cold. bread too was to be bought, and distributed daily gratis, until a relaxation of the season should enable the people to work: and the slender stock of bread-stuff had for some time threatened famine, and had raised that article to an enormous price. so great indeed was the scarcity of bread that from the highest to the lowest citizen, the bakers were permitted to deal but a scanty allowance per head, even to those who paid for it; and in cards of invitation to dine in the richest houses, the guest was notified to bring his own bread. to eke out the existence of the people, every person who had the means, was called on for a weekly subscription, which the Curés collected and employed in providing masses for the nourishment of the poor, and vied with each other in devising such economical compositions of food as would subsist the greatest number with the smallest means. this want of bread had been foreseen for some time past and M. de Montmorin had desired me to notify it in America, and that, in addition to the market price, a premium should be given on what should be brought from the US. notice was accordingly given and produced considerable supplies. subsequent information made the importations from America, during the months of March, April & May, into the Atlantic ports of France, amount to about 21,000 barrels of flour, besides what went to other ports, and in other months, while our supplies to their West-Indian islands relieved them also from that 
drain. this distress for bread continued till July.Hitherto no acts of popular violence had been produced by the struggle for political reformation. little riots, on ordinary incidents, had taken place, as at other times, in different parts of the kingdom, in which some lives, perhaps a dozen or twenty had been lost. but in the month of April a more serious one occurred in Paris, unconnected indeed with the revolutionary principle, but making part of the history of the day. the Fauxbourg St Antoine is a quarter of the city inhabited entirely by the class of day-laborers and journeymen in every line. a rumor was spread among them that a great paper manufacturer, of the name of Reveillon, had proposed, on some occasion, that their wages should be lowered to 15. sous a day. inflamed at once into rage, & without enquiry into it’s truth, they flew to his house in vast numbers, destroyed every thing in it, and in his magazines & workshops, without secreting however a pin’s worth to themselves, and were continuing this work of devastation, when the regular troops were called in. admonitions being disregarded, they were of necessity fired on, and a regular action ensued, in which about 100. of them were killed, before rest would disperse. there had rarely passed a year without such a riot in some part or other of the kingdom; and this is distinguished only as cotemporary with the revolution, altho’ not produced by it.The States General were opened on the 5th of May 89. by speeches from the king, the Garde des sceaux Lamoignon, and mr Necker. the last was thought to trip too lightly over the constitutional reformations which were expected. his notices of them in this speech were not as full as in his previous Rapport au roi. this was observed to his disadvantage, but much allowance should have been made for the situation in which he was placed between his own counsels, and those of the ministers and party of the court. overruled in his own opinions, compelled to deliver, and to gloss over those of his opponents, and even to keep their secrets, he could not come forward in his own attitude.The composition of the assembly, altho’ equivalent on the whole to what had been expected, was something different in it’s elements. it had been supposed that a superior education would carry into the scale of the Commons a respectable portion of the Noblesse. it did so as to those of Paris, of it’s vicinity and of the other considerable cities, whose greater intercourse with enlightened society had liberalised their minds, and prepared them to advance up to the measure of the times. but the Noblesse of the country, which constituted two thirds of that body, were far in their rear. residing constantly on their patrimonial feuds, and familiarised by daily habit with seigneurial powers and practices, they had not yet learned to suspect their inconsistence with reason and right. they were willing to submit to equality of taxation, but not to descend from their rank and prerogative to be incorporated in session with the tiers etat. among the clergy, on the other hand, it had been apprehended that the higher orders of the hierarchy, by their wealth and connections, would have carried the elections generally. but it proved that in most cases the lower clergy had obtained the popular majorities. these consisted of the Curés, sons of the peasantry who had been employed to do all the drudgery of parochial services for 10 20. or 30 Louis a year; while their superiors were consuming their princely revenues in places of luxury & indolence.The objects for which this body was convened being of the first order of importance, I felt it very interesting to understand the views of the parties of which it was composed, and especially the ideas prevalent as to the organisation contemplated for their government. I went therefore daily from Paris to Versailles, and attended their debates, generally till the hour of adjournment. those of the Noblesse were impassioned and tempestuous. they had some able men on both sides, and actuated by equal zeal. the debates of the Commons were temperately rational and inflexibly firm. as preliminary to all other business, the awful questions came on. Shall the states sit in one, or in distinct apartments? and shall they vote by heads or houses? the opposition was soon found to consist of the Episcopal order among the clergy, and two thirds of the Noblesse; while the tiers etat were, to a man, united and determined. after various propositions of compromise had failed, the Commons undertook to cut the Gordian knot. the Abbé Sisyes, the most logical head of the nation, (author of the pamphlet Qu’est ce que le tiers etat’? which had electrified that country as Paine’s Common sense did us) after an impressive speach on the 10th of June, moved that a last invitation should be sent to the Nobles and Clergy, to attend in the Hall of the States, collectively or individually for the verification of powers, to which the commons would proceed immediately, either in their presence or absence. this verification being finished, a motion was made, on the 15th that they should constitute themselves a National assembly; which was decided on the 17th by a majority of four fifths. during the debates on this question, about twenty of the Curés had joined them, and a proposition was made in the chamber of the clergy that their whole body should join. this was rejected at first by a small majority only; but, being afterwards somewhat modified, it was decided affirmatively, by a majority of eleven.While this was under debate and unknown to the court, to wit, on the 19th a council was held in the afternoon at Marly, wherein it was proposed that the King should interpose by a declaration of his sentiments, in a seance royale. a form of declaration was proposed by Necker, which, while it censured in general the proceedings both of the Nobles and Commons, announced the king’s views, such as substantially to coincide with the Commons. it was agreed to in council, the seance was fixed for the 22d, the meetings of the States were till then to be suspended, and every thing, in the mean time, kept secret. the members the next morning [20th] repairing to their house as usual, found the doors shut and guarded, a proclamation posted up for a seance royale on the 22d and a suspension of their meetings in the mean time. concluding that their dissolution was now to take place, they repaired to a building called the Jeu de paume (or Tennis court) and there bound themselves by oath to each other, never to separate of their own accord, till they had settled a constitution for the nation, on a solid basis, and if separated by force, that they would reassemble in some other place.the next day they met in the church of St Louis, and were joined by a majority of the clergy. the heads of the Aristocracy saw that all was lost without some bold exertion. the king was still at Marly. no body was permitted to approach him but their friends. he was assailed by falsehoods in all shapes. he was made to believe that the Commons were about to absolve the army from their oath of fidelity to him, and to raise their pay. the court party were now all rage and desperate. they procured a committee to be held consisting of the king and his ministers, to which Monsieur & the Count d’Artois should be admitted. at this committee the latter attacked mr Necker personally, arraigned his declaration; and proposed one which some of his prompters had put into his hands. mr Necker was brow-beaten and intimidated, and the king shaken. he determined that the two plans should be deliberated on the next day and the seance royale put off a day longer. this encouraged a fiercer attack on mr Necker the next day. his draught of a declaration was entirely broken up, & that of the Count d’Artois inserted into it. himself and Monmorin offered their resignation, which was refused, the Count d’Artois saying to mr Necker ‘No, sir, you must be kept as the hostage; we hold you responsible for all the ill which shall happen.’ this change of plan was immediately whispered without doors. the Noblesse were in triumph; the people in consternation. I was quite alarmed at this state of things. the  soldiery had not yet indicated which side they should take, and that which they should support would be sure to prevail. I considered a succesful reformation of government in France, as ensuring a general reformation thro Europe, and the resurrection  of their life, of their people, now ground to dust by the abuses of the governing powers. I was much acquainted with the leading patriots of the assembly. being from a country which had succesfully passed thro’ a similar reformation, they were disposed to my acquaintance, and had some confidence in me. I urged most strenuously an immediate compromise; to secure, what the government was now ready to yield, and trust to future occasions for what might still be wanting. it was well understood that the King would grant at this time 1. freedom of the person by Habeas corpus. 2. freedom of conscience. 3. freedom of the press. 4. trial by jury. 5. a representative legislature. 6. annual meetings. 7. the origination of laws. 8. the exclusive right of taxation and appropriation. and 9. the responsibility of ministers: and with the exercise of these powers they would obtain in future whatever might be further necessary to improve and preserve their constitution. they thought otherwise however, and events have proved their lamentable error. for after 30. years of 
war, foreign and domestic, the loss of millions of lives, the prostration of private happiness, and foreign subjugation of their own country for a time, they have obtained no more, nor even that securely. they were unconscious of, (for who could foresee?) the melancholy sequel of their well-meant perseverance; that their physical force would be usurped by a first tyrant to trample on the independance, and even the existence, of other nations; that this would afford fatal example for the atrocious conspiracy of kings against their people; would generate their unholy and homicide alliance to make common cause among themselves, and to crush, by the power of the whole, the efforts of any part, to moderate their abuses and oppressions.When the king passed, the next day thro’ the lane formed from the Chateau to the Hotel des etats, there was a dead silence. he was about an hour in the House delivering his speech & declaration. on his coming out a feeble cry of ‘vive le roy’ was raised by some children, but the people remained silent & sullen. in the close of his speech he had ordered that the members should follow him, & resume their deliberations the next day. the Noblesse followed him, and so did the clergy, except about thirty, who, with the tiers, remained in the room, and entered into deliberation. they protested against what the king had done, adhered to all their former proceedings, and resolved the inviolability of their own persons. an officer came to order them out of the room in the king’s name. ‘tell  those who sent you, said Mirabeau, that we shall not move hence but at our own will, or the point of the bayonet.’ in the afternoon the people, uneasy, began to assemble in great numbers in the courts and vicinities of the palace. this produced alarm. the Queen sent for Mr Necker. he was conducted amidst the shouts and acclamations of the multitude who filled all the apartments of the palace. he was a few minutes only with the queen, and what passed between them did not transpire. the king went out to ride.  he passed thro’ the croud to his carriage and into it, without being in the least noticed. as mr Necker followed him universal acclamations were raised of ‘vive Monsr Necker, vive le sauveur de la France opprimée.’ he was conducted back to his house with the same demonstrations of affection and anxiety. about 200. deputies of the Tiers, catching the enthusiasm of the moment, went to his house, and extorted from him a promise that he would not resign. on the 25th 48. of the Nobles joined the tiers, & among them the D. of Orleans. there were then with them 164. members of the clergy, altho’ the minority of that body still sat apart & called themselves the chamber of the clergy. on the 26th the Archbp  of Paris joined the tiers, as did some others of the clergy and of the Noblesse.These proceedings had thrown the people into violent ferment. it gained the souldiery, first of the French guards, extended to those of every other denomination, except the Swiss, and even to the body guards of the king. they began to quit their barracks, to assemble in squads, to declare they would defend the life of the king, but would not be the murderers of their fellow citizens. they called themselves the souldiers of the nation, and left now no doubt on which side they would be in case of a rupture. similar accounts came in from the troops in other parts of the kingdom, giving good reason to believe they would side with their fathers and brothers rather than with their officers. the operation of this medecine at Versailles was as sudden as it was powerful. the alarm there was so compleat that in the afternoon of the 27th the king wrote with his own hand letters to the Presidents of the clergy and Nobles, engaging them immediately to join the Tiers. these two bodies were debating & hesitating when Notes from the Ct d’Artois decided their compliance. they went in a body and took their seats with the tiers, and thus rendered the union of the  orders in one chamber compleat.The Assembly now entered on the business of their mission, and first proceeded to arrange the order in which they would take up the heads of their constitution, as follows.first, and as Preliminary to the whole a general Declaration of the rights of man.then specifically thePrinciples of the Monarchy;rights of the Nation;rights of the King;rights of the citizens;organisation & rights of the National assembly;forms necessary for the enactment of laws;organisation & functions of the provisional & municipal assemblies;duties and limits of the Judiciary power;functions & duties of the military power.a declaration of the rights of man, as the preliminary of their work, was accordingly prepared and proposed by the Marquis de la Fayette.But the quiet of their march was soon disturbed by information that troops, and particularly the foreign troops, were advancing on Paris from various quarters. the king had been probably advised to this on the pretext of preserving peace in Paris. but his advisers were believed to have other things in contemplation. the Marshall de Broglio was appointed to their command, a high flying aristocrat, cool and capable of every thing. some of the French guards were soon arrested, under other pretexts, but really on account of their dispositions in favor of the National cause. the people of Paris forced their prison, liberated them, and sent a deputation to the Assembly to solicit a pardon. the Assembly recommended peace and order to the people of Paris, the prisoners to the king, and asked from him the removal of the troops. his answer was negative and dry, saying they might remove themselves, if they pleased, to Noyons, or Soissons. in the mean time these troops, to the number of twenty or thirty thousand, had arrived and were posted in, and between Paris and Versailles, the bridges and passes were guarded. at three aclock in the afternoon of the 11th July the Count de la Luzerne was sent to notify Mr Necker of his dismission, and to enjoin him to retire instantly without saying a word of it to any body. he went home, dined, and proposed to his wife, a visit to a friend, but went in fact to his country house at St Ouen, and at midnight set out for Brussels. this was not known till the next day, 12th when the whole ministry was changed, except Villedeuil of the Domestic department, and Barenton, Garde des sceaux. the changes were as follows.the Baron de Breteuil, president of the council of finance;de la Galaisiere, Comptroller general in the room of mr Necker;the Marshal de Broglio, minister of war, & Foulon under him in the room of Puy-Segur;the Duke de la Vauguyon, minister of foreign affairs instead of the Ct de Monmorin;de la Porte, minister of Marine in place of the Ct de la Luzerne;St Priest was also removed from the council. Luzerne and Puy-Segur had been strongly of the Aristocratic 
party in the Council, but they were not considered as equal to the work now to be done. the king was now compleatly in the hands of men. the principal among whom had been noted thro’ their lives for the Turkish despotism of their characters, and who were associated around the king as proper instruments for what was to be executed.  the news of this change began to be known at Paris about 1. or 2. aclock. in the afternoon a body of about 100. German cavalry were advanced and drawn up in the Place Louis XV. and about 200. Swiss posted at a little distance in their rear. this drew people to the spot, who thus accidentally found themselves in front of the troops, merely at first as spectators; but as their numbers increased their indignation rose. they retired a few steps, and posted themselves on and behind large piles of  stone, large and small, collected in that Place for a bridge which was to be built adjacent to it. in this position, happening to be in my carriage on a visit, I passed thro’ the lane they had formed, without interruption. but the moment after I had passed, the people attacked the cavalry with stones. they charged, but the advantageous position of the people, and the showers of stones obliged the horse to retire, and quit the field altogether, leaving one of their number on the ground, & the Swiss in their rear not moving to their aid. this was the signal for universal insurrection, and this body of cavalry, to avoid being massacred, retired towards Versailles. the people now armed themselves with such weapons as they could find in Armorer’s shops and private houses, and with bludgeons, and were roaming all night thro’ all parts of the city, without any decided object. the next day (13th) the assembly pressed on the king to send away the troops, to permit the Bourgeoisie of Paris to arm for the preservation of order in the city, and offered to send a deputation from their body to tranquilise them: but their propositions are refused. a committee of magistrates and electors of the city are appointed by those bodies to take upon them it’s government. the people, now openly joined by the French guards, force the prison of St Lazare, release all the prisoners, and take a great store of corn, which they carry to the Corn-market. here they get some arms, and the French guards begin to form & train them. the city-committee determine to raise 48,000. Bourgeois, or rather to restrain their numbers to 48,000. on the 14th they send one of their members (Monsr de Corny) to the Hotel des Invalides, to ask arms for their Garde-Bourgeoise. he was followed by, or he found there a great collection of people. the Governor of the Invalids came out and represented the impossibility of his delivering arms without the orders of those from whom he recieved them. De Corny advised the people then to retire, and retired himself: but the people took possession of the arms. it was remarkable that not only the Invalids themselves made no opposition, but that a body of 5000. foreign troops, within 400. yards, never stirred. M. de Corny and five others were then sent to ask arms of M. de Launay, governor of the Bastille. they found a great collection of people already before the place, and they immediately planted a flag of truce, which was answered by a like flag hoisted on the Parapet. the deputation prevailed on the people to fall back a little, advanced themselves to make their demand of the Governor, and in that instant a discharge from the Bastille killed four persons, of those nearest to the deputies. the deputies retired. I happed to be at the house of M. de Corny when he returned to it, and recieved from him a narrative of these transactions. on the retirement of the deputies, the people rushed forward, & almost in an instant were in possession of a fortification, defended by 100. men, of infinite strength, which in other times had stood several regular sieges, and had never been taken. how they forced their entrance has never been explained. they took all the arms, discharged the prisoners, and such of the garrison as were not killed in the first moment of fury, carried the Governor and Lt Governor to the Place de Grive (the place of public execution) cut off their heads, and sent them thro’ the city in triumph to the Palais royal. about the same instant a treacherous correspondence having been discovered in M. de Flesselles, prevot des marchands, they siezed him in the Hotel de ville where he was in the execution of his office, and cut off his head. these events carried imperfectly to Versailles were the subject of two successive deputations from the assembly to the king, to both of which he gave dry and hard answers for nobody had as yet been permitted to inform him truly and fully of what had passed at Paris. but at night the Duke de Lioncourt forced his way into the king’s bedchamber, and obliged him to hear a full and animated detail of the disasters of the day in Paris. he went to bed fearfully impressed. the decapitation of de Launai worked powerfully thro’ the night on the whole aristocratical party, insomuch that, in the morning, those of the greatest influence on the Count d’Artois represented to him the absolute necessity that the king should give up everything to the Assembly. this according with the dispositions of the king, he went about 11. aclock, accompanied only by his brothers, to the Assembly, & there read to them a speech, in which he asked their interposition to re-establish order. altho’ couched in terms of some caution, yet the manner in which it was delivered made it evident that it was meant as a surrender at discretion. he returned to the Chateau afoot, accompanied by the assembly. they sent off a deputation, to quiet Paris, at the head of which was the Marquis de la Fayette who had, the same morning, been named Commandant en chef of the milice Bourgeoise, and Monsr Bailly, former President of the States General, was called for as Prevost des marchands. the demolition of the Bastille was now ordered and begun. a body of the Swiss guards of the regiment of Ventimille, and the city horse gaurds joined the people. the alarm at Versailles increased. the foreign troops were ordered off instantly. every minister resigned. the king confirmed Bailly as Prevost des Marchands, wrote to mr Neckar to recall him, sent his letter open to the assembly, to be forwarded by them, and invited them to go with him to Paris the next day, to satisfy the city of his dispositions; and that night, and the next morning the Count d’Artois and M. de Montesson a deputy connected with him, Madame de Polignac, Madame de Guiche, and the Count de Vaudreuil, favorites of the queen, the Abbé de Vermont her confessor, the Prince of Condé and Duke of Bourbon fled. the king came to Paris, leaving the queen in consternation for his return. omitting the less important figures of the procession, the king’s carriage was in the center, on each side of it the assembly, in two ranks, afoot, at their head their M. de la Fayette, as Commander in chief, on horse-back, and Bourgeois guards before and behind. about 60,000 citizens of all forms and conditions, armed with the muskets of the Bastille and Invalids, as far as they would go, the rest with pistols, swords, pikes, pruning hooks, scythes Etc. lined all the streets thro’ which the procession passed, and with the crouds of people in the streets, doors & windows, saluted them every where with cries of ‘vive la nation,’ but not a single ‘vive le roy’ was heard. the king landed at the Hotel de Ville there M. Bailly presented and put into his hat the popular cockade, and addressed him. the king being unprepared, and unable to answer, Bailly went to him, gathered from him some scraps of sentences, and made out an answer, which he delivered to the audience as from the king. on their return the popular cries were ‘vive le roy et la nation.’ he was conducted by a garde bourgeoise to his palace at Versailles, & thus concluded such an Amende honorable as no sovereign ever made, and no people ever received.And here again was lost another precious occasion of sparing to France the crime and cruelties thro’ which she has since past, and to Europe, & finally America the evils which flowed on them also from this mortal source. the king was now become a passive machine in the hands of the National assembly, and had he been left to himself, he would have willingly acquiesced in whatever they should devise as best for the nation. a wise constitution would have been formed, heriditary in his line, himself placed at it’s head, with powers so large as to enable him to do all the good of his station, and so limited as to restrain him from it’s abuse. this he would have faithfully administered, and more than this I do not believe he ever wished. but he had a Queen of absolute sway over his weak mind, and timid virtue, and of a character the reverse of his in all points. this angel, so gaudily painted in the rapsodies of the Rhetor Burke, with some smartness of fancy, but no sound sense was proud, disdainful of  restraint, indignent at all obstacle to her will, eager in the pursuit of pleasure, and firm enough to hold to her desires, or perish in their wreck. her inordinate gambling and dissipations, with those of the Count d’Artois, and others of her clique, had been a sensible item in the exhaustion of the treasury, which called into action the reforming hand of the nation; and her opposition to it her inflexible perverseness, and dauntless spirit, led herself to the Guillotine,  drew the king on with her, and plunged the world into crimes & calamities which will for ever stain the pages of modern history. I have ever believed that had there been no queen, there would have been no revolution. no force would have been provoked nor 
exercised. the king would have gone hand in hand with the wisdom of his sounder Counsellors, who, guided by the increased lights of the age, wished only, with the same pace, to advance the principles of their social institution. the deed which closed the mortal course of these sovereigns, I shall neither approve nor condemn. I am not prepared to say that the first magistrate of a nation cannot commit treason against his country, or is unamenable to it’s punishment: nor yet that where there is no written law, no regulated tribunal, there is not a law in our hearts, and a power in our hands, given for righteous employment in maintaining right, and redressing wrong. of those who judged the king, many thought him wilfully criminal, many that his existence would keep the nation in perpetual conflict with the horde of kings, who would war against a regeneration which might come home to themselves, and that it were better that one should die than all. I should not have voted with this portion of the legislature. I should have shut up the Queen in a Convent, putting harm out of her power, and placed the king in his station, investing him with limited powers, which I verily believe he would have honestly exercised, according to the measure of his understanding. in this way no void would have been created. courting the usurpation of a military adventurer, nor occasion given for those enormities which demoralised the nations of the world, and destroyed, and is yet to destroy millions and millions of it’s inhabitants. there are three epochs in history signalised by the total extinction of National morality. the first was of the successors of Alexander, not omitting himself. the next the successors of the first Caesar, the third our own age. this was begun by the partition of Poland, followed by that of the treaty of  Pilnitz next the conflagration of Copenhagen; then the enormities of Bonaparte, partitioning the earth at his will, and devastating it with fire and sword; now the conspiracy of kings, the successors of Bonaparte, blasphemously calling themselves the Holy alliance, and treading in the footsteps of their incarcerated leader, not yet indeed usurping the government of other nations avowedly and in detail, but controuling by their armies the forms in which they will permit them to be governed; and reserving in petto the order and extent of the usurpations further ineditated.—but I will return from a digression, anticipated too in time, into which I have been led by reflection on the criminal passions which refused to the world a favorable occasion of saving it from the afflictions it has since suffered.Mr Necker had reached Basle before he was overtaken by the letter of the king, inviting him back to resume the office he had so recently left. he returned immediately, and all the other ministers having resigned, a new administration was named, to witSt Priest & Montmorin were restored;the Archbishop of Bordeaux was appointed Garde des sceaux;La Tour du Pin Minister of War;La Luzerne Minister of Marine; this last was believed to have been effected by the friendship of Montmorin: for altho’ differing in politics, they continued firm in friendship, & Luzerne, altho’ not an able man was thought an honest one.and the prince of Bauvau was taken into the Council.Seven princes of the blood royal, six ex-ministers, and many of the high Noblesse having fled, and the present ministers, except Luzerne, being all of the popular party, all the functionaries of government moved for the present in perfect harmony.In the evening of Aug. 4. and on the motion of the Viscount de Noailles brother in law of La Fayette, the assembly abolished all titles of rank, all the abusive privileges of feudalism, the tythes and casuals of the clergy, all provincial privileges, and, in fine, the Feudal regimen generally. to the suppression of tythes the Abbé Sieyes was vehemently opposed; but his learned and logical arguments were unheeded and his estimation lessened by a contrast of his egoism (for he was beneficed on them) with the generous abandonment of rights by the other members of the assembly. many days were employed in putting into the form of laws the numerous demolitions of antient abuses; which done, they proceeded to the preliminary work of a Declaration of rights. there being much concord of sentiment on the elements of this instrument, it was liberally framed, and passed with a very general approbation. they then appointed a Committee for the redaction of a projet of a Constitution, at the head of which was the Archbishop of Bordeaux. I recieved from him, as Chairman of the Committee a letter of July 20. requesting me to attend and assist at their deliberations. but I excused myself on the obvious considerations that my mission was to the king as Chief magistrate of the nation, that my duties were limited to the concerns of my own country, and forbade me to intermeddle with the internal transactions of that in which I had been recieved under a specific character only. their plan of a constitution was discussed in sections, and so reported from time to time, as agreed to by the Committee. the first respected the general frame of the government; and that this should be formed into three departments, Executive, Legislative and Judiciary was generally agreed. but when they proceeded to subordinate developments, many and various shades of opinion came into conflict, and schisms, strongly marked, broke the Patriots into fragments of very discordant principles.  the first question Whether there should be a king, met with no open opposition, and it was readily agreed that the government of France should be monarchical & hereditary. Shall the king have a negative on the laws? shall that negative be absolute, or suspensive only? shall there be two chambers of legislation? or one only? if two, shall one of them be hereditary? or for life? or for a fixed term? and named by the king? or elected by the people? these questions found strong differences of opinion, and produced repulsive combinations among the Patriots. the Aristocracy was cemented by a common principle of preserving the ancient regime, or whatever should be nearest to it. making this their Polar star, they moved in phalanx, gave preponderance on every question to the minorities of the Patriots, and always to those who advocated the least change. the features of the new constitution were thus assuming a fearful aspect, and great alarm was produced among the honest patriots by these dissensions in their ranks. in this uneasy state of things, I recieved one day a note from the Marquis de la Fayette, informing me he should bring a party of six or eight friends to ask a dinner of me the next day. I assured him of their welcome. when they arrived, they were La Fayette himself, Dupont, Barnave, Alexander La Meth, Blacon, Mounier, Maubourg and Dagout. these were leading patriots, of honest but differing opinions sensible of the necessity of effecting a coalition by mutual sacrifices, , knowing each other, and not afraid therefore to unbosom themselves mutually. this last was a material principle in the selection. with this view the Marquis had invited the conference, and had fixed the time & place inadvertently as to the embarrasment under which it might place me. the cloth being removed and wine set on the table, after the American manner, the Marquis introduced the objects of the conference by summarily reminding them of the state of things in the assembly, the course which the principles of the constitution was taking, and the inevitable result, unless checked by more concord among the patriots themselves. he observed that altho’ he also had his opinion, he was ready to sacrifice it to that of his brethren of the same cause: but that a common opinion must now be formed, or the Aristocracy would carry everything, and that whatever they should now agree on, he, at the head of the National force, would maintain. the discussions began at the hour of four, and were continued till ten aclock in the evening; during which time I was a silent witness to a coolness and candor of argument unusual in the conflicts of political opinion; to a logical reasoning, and chaste eloquence, disfigured by no gaudy tinsel of rhetoric or declamation, and truly worthy of being placed in parallel with the finest dialogues of antiquity, as handed to us by Xenophon, by Plato, and Cicero. the result was an agreement that the king should have a suspensive veto on the laws, that the legislature should be composed of a single body only, & that to be chosen by the people. this Concordate decided the fate of the constitution. the Patriots all rallied to the principles thus settled, carried every question agreeably to them, and reduced the Aristocracy to insignificance and impotence. but duties of exculpation were now incumbent on me. I waited on Count Montmorin the next morning, and explained to him with truth and candor how it had happened that my house had been made the scene of conferences of such a character. he told me he already knew every thing which had passed, that, so far from taking umbrage at the use made of my house on that occasion, he earnestly wished I would habitually assist at such conferences, being sure I should be useful in moderating the warmer spirits, and promoting a wholesome and practicable reformation only. I told him I knew too well the duties I owed to the king, to the nation, and to my own country to take any part in councils concerning their internal government, and that I should persevere with care in the character of a neutral and passive spectator; with wishes only and very sincere ones, that those measures might prevail which would be for the greatest good of the nation. I have no doubt indeed that this conference was previously known and approved by 
this honest minister, who was in confidence and communication with the patriots, and wished for a reasonable reform of the Constitution.Here I discontinue my relation of the French revolution. the minuteness with which I have so far given it’s details is disproportioned to the general scale of my narrative. but I have thought it justified by the interest which the whole world must take in this revolution. as yet we are but in the first chapter of it’s history. the appeal to the rights of man, which had been made in the US. was taken up by France, first of the European nations. from her the spirit has spread over those of the South. the tyrants of the North have allied indeed against it. but it is irresistable. their opposition will only multiply it’s millions of human victims; their own satellites will catch it, and the condition of man thro’ the civilized world will be finally and greatly ameliorated. this is a wonderful instance of great events from small causes. so inscrutable is the arrangement of causes & consequences in this world that a two-penny duty on tea, unjustly imposed in a sequestered part of it, changes the condition of all it’s inhabitants.I have been more minute in relating the early transactions of this regeneration because I was in circumstances peculiarly favorable for a knolege of the truth. possessing the confidence and intimacy of the leading patriots, & more than all of the Marquis Fayette, their head and Atlas, who had no secrets for me, I learn with correctness the views & proceedings of that party; while my intercourse with the diplomatic missionaries of Europe at Paris, all of them with the court, and eager in prying into it’s councils and proceedings, gave me a knolege of these also. my information was always and immediately committed to writing, in letters to mr Jay, and often to my friends, and a recurrence to these letters now ensures me against errors of memory.These opportunities of information ceased at this period, with my retirement from this interesting scene of action. I had been more than a year solliciting leave to go home with a view to place my daughters in the society & care of their friends, and to return for a short time to my station at Paris. but the metamorphosis thro’ which our government was then passing from it’s Chrysalid to it’s Organic form, suspended it’s action in a great degree; and it was not till the last of August that I recieved the permission I had asked.—And here I cannot leave this great and good country without expressing my sense of it’s preeminence of character among the nations of the earth. a more benevolent people, I have never known, nor greater warmth & devotedness in their select friendships. their kindness and accomodation to stranges is unparalleled, and the hospitality of Paris is beyond any thing I had concieved to be practicable in a large city. their eminence too in science, the communicative dispositions of their scientific men, the politeness of the general manners the ease and vivacity of their conversation, give a charm to their society to be found no where else. in a comparison of this with other countries we have the proof of primacy, which was given to Themistocles after the battle of Salamis. every general voted to himself the first reward of valor, and the second to Themistocles. so ask the traveled inhabitant of any nation, In what country on earth would you rather live?—certainly in my own. where are all my friends, my relations, and the earliest & sweetest affections and recollections of my life.—Which would be your second choice?—France.On the 26th of Sep. I left Paris for Havre, where I was detained by contrary winds until the 8th of Oct. on that day and the 9th I crossed over to Cowes, where I had engaged the Clermont, capt Colley, to touch for me. she did so, but here again we were detained by contrary winds until the 22d when we embarked and landed at Norfolk on the 23d of November. on my way home I passed some days at Eppington in Chesterfield, the residence of my friend and connection, mr Eppes, and, while there, I recieved a letter from the President, Genl Washington, by express, covering an appointment to be Secretary of State. I recieved it with real regret. my wish had been to return to Paris, where I had left my houshold establishment, as if there myself, and to see the end of the revolution, which, I then thought would be certainly and happily closed in less than a year. I then meant to return home, to withdraw from Political life, into which I had been impressed by the circumstances of the times, to sink into the bosom of my family and friends, and devote myself to studies more congenial to my mind. in my answer of Dec. 15. I expressed these dispositions candidly to the President, and my preference of a return to Paris; but assured him that if it was believed I could be more useful in the administration of the government, I would sacrifice my own inclinations without hesitation, and repair to that destination this I left to his decision. I arrived at Monticello on the 23d of Dec. where I recieved a 2d letter from the President, expressing his continued wish that I should take my station there, but leaving me still at liberty to continue in my former office, if I could not reconcile myself to that now proposed. this silenced my reluctance, and I accepted the new appointment.In the interval of my stay at home, my eldest daughter had been happily married to the eldest son of the Tuckahoe branch of Randolphs, a young gentleman of genius, science and honorable mind, who afterwards filled a dignified station in the general government, & the most dignified in his own state. I left Monticello on the 1st of March 1790. for new York. at Philadelphia I called on the venerable and beloved Franklin. he was then on the bed of sickness from which he never rose. my recent return from a country in which he had left so many friends, and the perilous convulsions to which they had been exposed, revived all his anxieties to know what part they had taken, what had been their course, and what their fate. he went over all in succession, with a rapidity and animation almost too much for his strength. when all his enquiries were satisfied, and a pause took place, I told him I had learnt with much pleasure that, since his return to America, he had been occupied in preparing for the world the history of his own life. I cannot say much of that, said he; but I will give you a sample of what I shall leave: and  he directed his little grandson (William Bache) who was standing by the bedside, to hand him a paper from the table to which he pointed. he did so; and the Doctr putting it into my hands, desired me to take it, and read it at my leisure. it was about a quire of folio paper, written in a large and running hand very like his own. I looked into it slightly, then shut it and said I would accept his permission to read it, and would carefully return it. he said ‘no, keep it.’ not certain of his meaning, I again looked into it, folded it for my pocket, and said again, I would certainly return it. ‘no,’ said he ‘keep it.’ I put it into my pocket, and shortly after took leave of him. he died on the 17th of the ensuing month of April; and as I understood that he had bequeathed all his papers to his grandson William Temple Franklin, I immediately wrote to mr Franklin to inform him I possessed this paper, which I should consider as his property, and would deliver to his order. he came on immediately to New York, called on me for it, and I delivered it to him. as he put it into his pocket, he said carelessly he had either the original, or another copy of it, I do not recollect which. this last expression struck my attention forcibly, and for the first time suggested to me the thought that Dr Franklin had meant it as a confidential deposit in my hands, and that I had done wrong in parting from it. I have not yet seen the collection he published of Doctor Franklin’s works, and therefore know not if this is among them. I have been told it is not. it contained a narrative of the negociations between Dr Franklin and the British ministry, when he was endeavoring to prevent the contest of arms which followed. the negociation was brought about by the intervention, of Ld Howe and his sister, who, I believe, was called Lady Howe, but I may misremember her title. Ld Howe seems to have been friendly to America, and exceedingly anxious to prevent a rupture. his intimacy with Dr Franklin, and his position with the ministry induced him to undertake a mediation between them, in which his sister seemed to have been associated. he ferried from the one to the other, backwards and forwards, the several propositions and answers which past, and seconded with their own intercessions the importance of mutual sacrifices to preserve the peace & connection of the two countries. I remember that Ld North’s answers were dry, unyielding, in the spirit of unconditional submission, and betrayed an absolute indifference to the occurrence of a rupture; and he said to the mediators distinctly at last  that ‘a rebellion was not to be deprecated on the part of Great Britain; that the confiscations it would produce would provide for many of their friends.’ this expression was reported by the mediators to Dr Franklin, and indicated so cool and calculated a purpose in the ministry, as to render compromise hopeless, and the negociation was discontinued. if this is not among the papers published, we ask what 
is become of it? I delivered it with my own hands into those of Temple Franklin. it certainly established views so atrocious in the British government as that it’s suppression would to them be worth a great price. but could the grandson of Dr Franklin be  in such degree an accomplice in the parricide of the memory of his immortal grandfather? the suspension for more than 20. years of the general publication bequeathed and confided to him, produced for a while hard suspicions against him: and if at last all are not published, a part of these suspicions may remain with some.I arrived at New York on the 21st of Mar. where Congress was in session.
   his tennible character was to be that of a merchant, his real one that of agent for military supplies, and also to sound the dispositions of the government of France, and see how far they would favor us either secretly or openly. his appointment had been by the Commee of foreign correspondence Mar. 1776.

   the Crimea.

   in the impeachment of judge Pickering of New Hampshire, a habitual & Maniac drunkard, no defence was made. had there been, the party vote of more than one third of the Senate would have acquitted him.
